Exhibit 10-AAxx

TRADE RECEIVABLES PURCHASE AGREEMENT

This Trade Receivables Purchase Agreement (together with all amendments,
supplements, restatements, replacements, substitutions, exhibits, and schedules
hereto, and each Obligor Letter executed in connection herewith, this
“Agreement”) is made as of this 23rd day of May, 2007, among TECH DATA
CORPORATION, a Florida corporation, with offices at 5350 Tech Data Drive,
Clearwater, Florida 33760 (“Tech Data”) and each of its wholly owned domestic
subsidiaries that executes this Agreement or that executes a Supplement hereto
substantially in the form of Exhibit A (Tech Data and each such subsidiary,
individually, a “Company” and collectively, the “Companies”), SUNTRUST BANK, a
Georgia banking corporation (referred to herein as “SunTrust”), BNP PARIBAS, a
bank organized under the laws of France acting through its New York branch
(referred to herein as “BNP”, and together with SunTrust as “Purchasers”), and
SunTrust Bank, in its capacity as administrative agent for Purchasers (in such
capacity, the “Purchasers’ Agent”).

RECITALS

WHEREAS, each Company solicits orders for its goods and services sold in the
ordinary course of business to customers located in the United States, which
purchases by such customers are solely for their business, commercial or
organizational purposes and use, and not for their personal, family or household
use;

WHEREAS, Tech Data and SunTrust entered into a certain Trade Receivables
Purchase Facility Agreement dated as of May 26, 2005, as amended by a certain
First Amendment to Trade Receivables Purchase Facility Agreement dated as of
September 12, 2005 (as so amended, the “Existing Agreement”) providing for the
sale and purchase of certain of such accounts receivable generated from the sale
of such goods and services;

WHEREAS, certain modifications to the Existing Agreement are desired, including
without limitation, the addition of another bank to purchase, along with
SunTrust, such accounts receivable, and an increase in the maximum amount of
such accounts receivable that may be offered for sale to Purchasers;

WHEREAS, SunTrust is willing to consent to such requests, and BNP is willing to
enter into this Agreement, in each case subject to the terms, conditions and
requirements set forth in this Agreement; and

WHEREAS, each Company desires to offer to sell to Purchasers, pursuant to this
Agreement, certain of such accounts receivable to certain of its customers as
approved by Purchasers as provided herein, and Purchasers have agreed to
purchase certain of such accounts receivable in accordance with the terms of
this Agreement and in strict reliance upon the warranties, representations,
covenants and indemnities of the Companies as provided herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

Section 1. Definitions.

In addition to the other terms defined in this Agreement, the following terms
whenever used in this Agreement shall have the respective meanings herein
specified (such meanings to be equally applicable to both the singular and
plural forms of such defined terms):

“Actions” shall mean any Commercial Dispute or any demand, suit, legal action or
proceeding, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise.

“Adjustment(s)” means, with respect to each Eligible Receivable offered for
purchase, as of each Purchase Date, the aggregate of:

(i) all discounts and allowances to which each Obligor would be entitled if it
made full payment on such Eligible Receivable on the most expeditious basis or
in the shortest term or satisfied any other conditions or requirements for such
discounts and allowances;

(ii) all returns, replacements and credits relating to or regarding such
Eligible Receivable, known at the Purchase Date; and

(iii) all partial payments received or collected on or prior to any date of
determination of such Adjustment with respect to the Eligible Receivables.

“Affiliate” of a party shall mean any entity that is owned by, owns or is under
common control with such party or its ultimate parent.

“Applicable Margin” shall be determined based on the S&P Rating and Moody’s
Rating for each Obligor or any Guarantor therefor as set forth in such Obligor
Letter for each Obligor, or as otherwise agreed in writing by Tech Data and
Purchasers with respect to such Obligor.

“Bankruptcy Exception” shall mean, in respect of any agreement, contract or
commitment, any limitation thereon with respect to enforceability imposed by any
bankruptcy, conservatorship, receivership, insolvency, moratorium, or similar
laws affecting creditors’ rights generally, and any limitation imposed on the
remedies of specific performance and injunction and other forms of equitable
relief applied at the discretion of the court before which any proceedings
therefor may be brought.

 

2



--------------------------------------------------------------------------------

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
higher of (i) the Federal Funds Rate plus one-half of one percent (1/2%), and
(ii) the rate of interest in effect for such day as publicly announced from time
to time by SunTrust as its “prime rate.” The “prime rate” is a rate set by
SunTrust based on various factors, including SunTrust’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by SunTrust shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Books and Records” shall mean any Company’s books and records relating to its
Receivables, including all Eligible Receivables offered for purchase pursuant to
this Agreement and all Purchased Receivables, and all associated Invoices and
all related documents and information.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia, are authorized or required by law to
close.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” shall have the meaning given to such term in the Credit
Agreement.

“Collections” shall refer to all monies collected with respect to the Purchased
Receivables.

“Commercial Dispute” shall mean (i) any returns, replacements, chargebacks,
credits and any other Adjustments relating to any Purchased Receivable, (ii) any
disputes or claims (including, without limitation, any dispute alleged as to
price, invoice terms, quantity, or quality, breach of contract, warranty,
representation, or covenant by any Company in respect of any Purchased
Receivable, or late or wrongful delivery and related claims of release from
liability, counterclaim or any alleged claim of deduction, offset, set-off,
recoupment, counterclaim or otherwise) arising out of, or in connection with,
all or any portion of a Purchased Receivable or any other transaction related
thereto, or (iii) non-payment, in whole or in part, within one hundred twenty
(120) days past the Due Date for such Purchased Receivable for any other reason
or cause other than Financial Inability to Pay.

“Company Guaranty” shall mean the agreement of each Company to guaranty the
payment and performance of the obligations of each other Company pursuant to
this Agreement under the provisions of Section 14.

 

3



--------------------------------------------------------------------------------

“Confidential Information” shall mean confidential or proprietary information
about any party, including but not limited to such party’s marketing philosophy
and objectives, competitive advantages and disadvantages, pricing, accountholder
and customer names and addresses, financial results, systems (including computer
systems, owned or licensed software, and systems’ screens, capabilities, outputs
and functions), operating procedures, manuals and practices, sales volume(s),
Goods mix or other information regarding the business or affairs of each party
and its Affiliates, which such party reasonably identifies to the other party in
writing as being confidential and/or proprietary; provided, however, that in no
event shall “Confidential Information” constitute information of one party (the
“first party”): (i) known to the other party prior to the commencement of
discussions between the parties hereto leading up to the execution of this
Agreement and from a source other than the first party hereto, free of any
obligation to keep it confidential; (ii) in the public domain or made available
publicly on a non-confidential basis from a third party source other than
through disclosure known to the other party to be unauthorized; or
(iii) independently developed by or lawfully known to such other party prior to
the date of disclosure of such information by the first party hereto.

“Control Agreement” shall mean a deposit account control agreement, a blocked
account agreement, or an investment account control agreement, in form and
substance satisfactory to Purchasers and Purchasers’ Agent with respect to each
Purchasers Deposit Account and each Purchasers Proceeds Investment Account by
and among the Purchasers’ Agent, each Company, and the financial institution or
securities intermediary with which each Purchasers Deposit Account or Purchasers
Proceeds Investment Account is maintained.

“Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement dated as of March 20, 2007, by and among Tech Data Corporation, Bank
of America, N.A., as Administrative Agent, and the Lenders party thereto, as the
same may be amended or replaced from time to time.

“Credit and Collection Policies and Procedures” shall mean those credit and
collection policies and procedures delivered and certified to Purchasers by Tech
Data as of the date of this Agreement.

“Default” shall mean any event or condition that constitutes an Event of Default
or that with the giving of any required notice or lapse of time or both would
become an Event of Default.

“Dilution” shall mean, for any Period, the aggregate amount of all Purchased
Receivables not paid when due by the Obligors for any reason other than their
respective Financial Inability to Pay.

“Discount Percentage” shall mean the percentage calculated as set forth in
Schedule 2.

“Dollar” or “$” shall refer to the lawful currency of the United States of
America.

 

4



--------------------------------------------------------------------------------

“Due Date” shall mean the date indicated on the Invoice for any Receivable as
the date when final payment in full is due to be made with respect to such
Receivable.

“Eligible Receivables” shall mean Receivables that meet the following
eligibility criteria:

 

  (1) Obligors on such Receivables at the time of purchase must:

 

  (a) not have (i) filed a petition for relief, or have filed against them a
petition under federal, state or foreign bankruptcy law or statute or any other
similar Laws, including, but not by way of limitation, any relief sought for or
against any Obligor under Laws dealing with or relating to receivership,
insolvency, conservatorship, moratorium, reorganization, arrangement,
dissolution or liquidation or the inability to pay its debts; (ii) had appointed
a custodian, receiver, liquidator, trustee or sequestrator or similar official
relative to any part of its assets; (iii) made an assignment for the benefit of
its creditors or admitted in writing its inability, or be generally unable, to
pay its debts as such debts become due; or (iv) dissolved or taken steps to
dissolve (other than pursuant to a consolidation, amalgamation, merger or
corporate reorganization) or wind up its business; provided, however, that an
Obligor may be approved in advance by Purchasers notwithstanding the application
of this subsection (a);

 

  (b) not be the subject of any threatened or pending Actions (other than
Commercial Disputes arising in the ordinary course of business which alone or in
the aggregate do not constitute a material portion of the Receivables) asserted
by or against any Company or Purchasers or have caused any loss on the part of
any Company or Purchasers as a result of any fraud; and

 

  (c) satisfy the applicable requirements set forth in the Obligor Letter for
such Obligor; and

 

  (2) Receivables at the time of purchase must:

 

  (a) be an “account” or “payment intangible” (within the meaning of Article 9
of the UCC), be generated from an Obligor which meets the criteria set forth in
clause (1) of this definition, and arise in connection with purchases of Goods
solely for business, commercial or organizational purposes and use, and not for
personal, family or household use, and which transactions do not constitute
consumer lending or the extension of credit by any Company to an Obligor for
personal, family or household use or private consumption and not subject to any
consumer protection laws;

 

5



--------------------------------------------------------------------------------

  (b) provide for repayment in full of the unpaid balance thereof not later than
ninety (90) days from the date of the applicable Invoice;

 

  (c) not be charged off by any Company;

 

  (d) not be past due;

 

  (e) not be subject to any security interests, liens, security filings, rights
of set-off, or other claims or encumbrances against any Company;

 

  (f) be a United States transaction and be denominated in Dollars;

 

  (g) not constitute, in whole or in part, any interest, late charges or late
fees or arise or stem from any progress payments, incomplete projects or
partially performed services;

 

  (h) neither contravene any Law nor be the subject of any pending or threatened
Actions;

 

  (i) be established and documented pursuant to the selling Company’s policies
and procedures in the ordinary course of business;

 

  (j) be Receivables for which the selling Company is in possession of the
related contract file;

 

  (k) be Receivables for which Purchasers’ respective ownership interests in
such Receivables are perfected under the UCC and other applicable laws;

 

  (l) be Receivables that are in full force and effect and as to which the
selling Company shall have performed all of its obligations and requirements
necessary so as to have such Receivables constitute the binding and enforceable
obligation of the respective Obligors for the full amounts thereof in accordance
with their respective terms and not subject to any Commercial Disputes at the
time of sale thereof; and

 

  (m) be Receivables that satisfy all applicable requirements, if any, of the
Credit and Collections Policies and Procedures.

“Event of Default” shall have the meaning set forth in Section 10.1.

“Excluded Taxes” shall mean, with respect to the Purchasers’ Agent, any
Purchaser or any other recipient of any payment to be made by or on account of
any obligation of any

 

6



--------------------------------------------------------------------------------

Company hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Purchaser, in which its applicable office of the
purchase of Eligible Receivables is located, (b) any branch profits or taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Company is located, and (c) except as provided in the
following sentence, in the case of a Foreign Purchaser (other than an assignee
pursuant to a request by any Company), any withholding tax that is imposed on
amounts payable to such Foreign Purchaser at the time such Foreign Purchaser
becomes a party hereto or is attributable to such Foreign Purchaser’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 17.5, except to the extent that such Foreign Purchaser (or its assignor,
if any) was entitled, at the time of designation of a new Purchasing Office (or
assignment), to receive additional amounts from any Company with respect to such
withholding tax pursuant to Section 17.1. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
Florida documentary tax.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%) charged to SunTrust
on such day on such transactions as determined by the Purchasers’ Agent.

“Fee Letters” shall mean, collectively, those certain letter agreements of even
date herewith (i) by and between Purchasers’ Agent and Tech Data, and (ii) by
and between BNP and Tech Data.

“Financial Inability to Pay” shall mean the failure of any Obligor to make a
payment with respect to any Purchased Receivable as a consequence of the
Obligor: (1) instituting a proceeding seeking a judgment of insolvency or
bankruptcy or other similar relief under any bankruptcy or insolvency law,
(2) having instituted against it a proceeding seeking a judgment of insolvency
or bankruptcy or other similar relief under any bankruptcy or insolvency law,
which proceeding results in a judgment of insolvency or bankruptcy or the entry
of an order for relief or for the making of an order for its winding-up or
liquidation, or such proceeding is not dismissed, discharged or stayed within
ninety (90) days following the institution thereof, or (3) becoming subject to
the appointment of a receiver, trustee, custodian, or other similar official for
it or for all or substantially all of its assets and as a result thereof the
Obligor is no longer paying its debts generally as they become due.

 

7



--------------------------------------------------------------------------------

“Foreign Purchaser” shall mean, with respect to any Company, any Purchaser that
is organized under the laws of the jurisdiction other than that in which such
Company is resident for tax purposes. For purposes of this definition, the
United States, each state thereof, and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Goods” shall mean goods or services sold in the ordinary course of business by
a Company to an Obligor, which purchases are solely for business, commercial or
organizational purposes and use, and not for personal, family or household use.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” shall mean the guarantor who is obligated under a Guaranty.

“Guaranty” shall mean any guaranty required under the terms of the Obligor
Letter with respect to an Obligor, pursuant to which the Guarantor thereunder
agrees to guaranty the payment and performance of the obligations of such
Obligor to the Companies, or any of them, and which is either in favor of
Purchasers and/or Purchasers’ Agent, for the benefit of Purchasers, or is
assignable to Purchasers and Purchasers’ Agent without notice or consent of such
guarantor and which is in form and substance satisfactory to Purchasers, as the
same may be amended, supplemented and restated from time to time.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Initial Restatement Term” shall mean the period beginning on the date of this
Agreement and continuing for 364 days, unless this Agreement is sooner
terminated as provided herein.

“Invoice Amount” means, as of each Purchase Date, the total dollar amount
relating to each Eligible Receivable to be purchased by Purchasers as set forth
on the applicable Invoices.

“Invoices” shall mean all sales and purchase orders, invoices, bills of lading
and other contractual rights relating to Receivables generated by the bona fide
sale of Goods to the respective Obligors.

“IRS” shall mean the United States Internal Revenue Service.

“Laws” shall mean all applicable federal, state and local laws, rules and
regulations, including, but not limited to, all statutes, laws, rules,
regulations, ordinances, codes, orders, decisions, injunctions, judgments, and
decrees of any governmental, judicial or administrative authority.

 

8



--------------------------------------------------------------------------------

“LIBOR” shall mean, for any applicable Period, that rate per annum which is
equal to the quotient of:

(i) the rate per annum equal to the offered rate for deposits in Dollars of
amounts comparable to the principal amount of Purchased Receivables outstanding
pursuant to this Agreement offered for a term of one month, as such rate is
published by Reuters and appears on the Reuters Screen ISDA Page (or such other
page on that service or such other service designated by the British Bankers’
Association for the display of such Association’s Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the first Business
Day of such Period; provided, that if Purchasers’ Agent determines that the
relevant foregoing sources are unavailable for the relevant Period, LIBOR shall
mean the rate of interest determined by Purchasers’ Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to United States money center
banks in the London interbank market as of 11:00 a.m. (London, England time) on
the first Business Day of such Period; and

(ii) a percentage equal to 1.00 minus the stated maximum rate of all reserve
requirements (expressed as a decimal) as specified in Regulation D of the Board
of Governors of the Federal Reserve System then applicable to any Purchaser
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) that would be applicable on the first Business Day of the
relevant Period during which LIBOR is to be applicable to Eurocurrency
liabilities in an amount substantially equal to the principal amount of the
Purchased Receivables outstanding pursuant to this Agreement and with a maturity
date as of the last day of the relevant Period, all as reasonably determined by
Purchasers’ Agent, such sum to be rounded up to the nearest whole multiple of
1/100 of 1%.

“Lien” shall mean any lien, claim, encumbrance, pledge, charge, security
interest, title retention, assignment, financing statement, preference, priority
or any other rights, restrictions, or interests of any kind, or inuring to the
benefit or preference of any Person with respect to any asset.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to its
business in the rating of securities.

“Moody’s Rating” shall mean the unsecured non-credit-enhanced long-term debt
rating for a given Person established by Moody’s for such Person.

“New Invoice Amounts” shall mean, in the calculation of the Discount Percentage
for any Settlement Date, the aggregate amount of the Eligible Receivables being
purchased by SunTrust on such Settlement Date as reflected on the Invoices for
such Eligible Receivables.

 

9



--------------------------------------------------------------------------------

“Obligor” shall mean any customer to which a Company sells Goods and which is
approved as an Obligor by Purchasers by execution and delivery of an Obligor
Letter.

“Obligor Letter” shall mean a separate letter agreement substantially in the
form of Exhibit B pursuant to which Purchasers approve a given customer as an
“Obligor” hereunder.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other agreement related hereto, or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other agreement related thereto.

“Period” shall refer to the period between Purchase Dates or Settlement Dates.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any governmental authority.

“Pro Rata Interest” shall mean, with respect to each Purchaser at any time, such
Purchaser’s interest in any payments or other proceeds with respect to any
Purchased Receivables or other Purchased Assets, which shall be (i) so long as
no Purchaser has become a Non-Funding Purchaser pursuant to Section 2.7, a
percentage equal to such Purchaser’s Purchase Commitment Percentage at such
time, and (ii) at any time when any Purchaser has become a Non-Funding
Purchaser, a percentage equal to (x) the aggregate outstanding amount of
interests in Purchased Receivables actually purchased as of such time by such
Purchaser, divided by (y) the aggregate outstanding amount of all Purchased
Receivables of all Purchasers as of such time (expressed as a percentage).

“Program Fee” shall mean a fee equal to the Receivables Balance on any given
Settlement Date multiplied by the Program Fee Percentage on such Settlement
Date.

“Program Fee Percentage” shall be the percentage calculated as set forth in
Schedule 2 attached hereto.

“Purchase Commitment” shall mean, at any date with respect to each Purchaser,
the aggregate amount of interests in Eligible Receivables outstanding at any
time committed to be purchased by such Purchaser as of such date under this
Agreement. As of the Restatement Date, and thereafter through the termination or
expiration of this Agreement, the respective Purchase Commitment for each of
SunTrust and BNP is $125,000,000, or such other amount as may hereafter be
agreed in writing by Tech Data, each Purchaser and Purchasers’ Agent.

“Purchase Commitment Percentage” shall mean, at any date with respect to each
Purchaser, (x) such Purchaser’s Purchase Commitment in effect on such date,
divided by (y) the aggregate amount of Purchase Commitments in effect on such
date for all Purchasers (expressed as a percentage). As of the Restatement Date,
and thereafter through the termination or expiration of this Agreement, the
Purchase Commitment

 

10



--------------------------------------------------------------------------------

Percentage for each of SunTrust and BNP is fifty percent (50%), or such other
percentage as may hereafter be agreed in writing by Tech Data, each Purchaser
and Purchasers’ Agent.

“Purchase Date” shall mean each date on which any Eligible Receivable and the
related Purchased Assets are purchased from any Company pursuant to this
Agreement which, unless otherwise agreed, shall be a date listed on Schedule 1,
as amended and supplemented from time to time.

“Purchase Price” shall mean the purchase price paid to Tech Data for the account
of the selling Company in Dollars for the Receivables being purchased pursuant
to this Agreement, which shall be in an amount computed according to the
following formula:

(1.000 - Discount Percentage (expressed as a decimal))

x (Invoice Amounts - Adjustments)

“Purchased Assets” shall mean, with respect to each Eligible Receivable sold by
any Company pursuant to this Agreement, all of the selling Company’s rights,
title and interests in and to such Receivable (absolutely and without
reservation by such Company of any ownership or other interests), including
without limitation, all Invoices evidencing such Receivable and all related
rights, claims, supporting obligations, remedies, benefits and other rights and
interests as described in the definition of “Receivables.”

“Purchased Receivables” shall mean the Receivables that have been purchased, or
deemed to have been purchased, from a Company pursuant to the provisions of this
Agreement.

“Purchasers Deposit Account” shall refer, individually and collectively, to any
bank account established for the purpose of receiving payments and other monies
and proceeds collected with respect to Receivables, which shall be maintained
with a bank satisfactory to Purchasers’ Agent and Purchasers, and shall be
subject to a Control Agreement in favor of Purchasers’ Agent and Purchasers in
form and substance satisfactory to Purchasers’ Agent and Purchasers.

“Purchasers Indemnitees” shall mean, collectively, each Purchaser and its
respective affiliates, and their respective officers, employees, directors and
agents, and Purchasers’ Agent and its affiliates, and their respective officers,
employees, directors and agents.

“Purchasers Proceeds Investment Account” shall refer, individually and
collectively, to any investment account established for the purpose of investing
proceeds of Receivables, which shall be approved by Purchasers’ Agent and
Purchasers in writing in advance, shall be established with a bank or other
financial institution satisfactory to Purchasers’ Agent and Purchasers, and
shall be subject to a Control Agreement in favor of Purchasers’ Agent and
Purchasers, in form and substance satisfactory to Purchasers’ Agent and
Purchasers.

 

11



--------------------------------------------------------------------------------

“Purchasing Office” shall mean, as to any Purchaser, the office or offices of
such Purchaser located in the United States described as such in this Agreement,
or such other office or offices located in the United States as any Purchaser
may from time to time notify Tech Data and Purchasers’ Agent.

“Receivable Adjustment” shall mean the Dollar amount which may be properly
deducted from the amount due under a Purchased Receivable as the result of the
settlement of a Commercial Dispute.

“Receivables” shall mean any account, receivable, account receivable,
indebtedness, other receivable, contract right, chose in action, and general
intangible arising out of and related to accounts and related inventory, chattel
paper, documents and proceeds thereof, wherever located, arising out of the sale
of Goods to an Obligor by any Company; all Invoices; all rights to payment of
any interest, finance, returned check or late charges, if any, in respect of
amounts due under any Invoices; all indebtedness and other obligations owed to
such Company as a result of the sale of such Goods pursuant to the Invoice; any
and all rights and remedies as to stoppage in transit, reclamation, return and
repossession and rights of an unpaid seller, and all returned, reclaimed, and
repossessed Goods sold or financed pursuant thereto; all rights as to any Goods
or other property, contracts of indemnity, letters of credit, guaranties or
sureties, (including without limitation, all Guaranties), pledges,
hypothecations, mortgages, chattel mortgages, security agreements, deeds of
trust, proceeds of insurance, and other collateral, liens or proceeds thereof at
any time constituting supporting obligations for the Receivables; any proceeds
of the foregoing; and any and all other rights, remedies, benefits and
interests, both legal and equitable, to which such Company may be entitled in
respect of any of the foregoing, including, but not limited to, any rights,
remedies, benefits, and interests set forth in the UCC with respect to
“accounts”, “payment intangibles” and “supporting obligations.”

“Receivables Balance” means the total net outstanding balance of all Purchased
Receivables previously purchased by Purchasers from a Company as of any
applicable Purchase Date.

“Receivables List” shall mean a list of Eligible Receivables of Tech Data and/or
any other Company to be delivered to Purchasers pursuant to the terms of this
Agreement (which list may be in the form of hard copy, facsimile or electronic
transmission) identifying such offered Eligible Receivables in a form
satisfactory to Purchasers, together with a summary receivable aging report for
the Eligible Receivables included on such Receivables List, and which shall
include the following information regarding the Eligible Receivables:

(a) a summary of the Eligible Receivables offered to be sold by each Company on
such Purchase Date;

(b) the original terms on which the Eligible Receivables offered to be sold on
such Purchase Date are owed, including the Due Dates;

 

12



--------------------------------------------------------------------------------

(c) the respective Obligors by whom they are payable;

(d) a preliminary funding summary estimating the amounts to be paid by
Purchasers for such Eligible Receivables; and

(e) all other data or information otherwise requested by Purchasers in
connection with such Eligible Receivables.

“Receivables Report” shall mean each report which is required to be delivered to
Purchasers under Section 4.3(1).

“Removal Letter” shall mean a letter agreement substantially in the form of
Exhibit C hereto, pursuant to which a Person which is an Obligor is removed from
this Agreement as an “Obligor.”

“Removed Obligor” shall mean a Person which has been an Obligor but which has
been removed from this Agreement as an Obligor pursuant to the terms of a
Removal Letter.

“Renewal Term” shall mean any term, after the Initial Restatement Term, for
which this Agreement is extended in accordance with the provisions of
Section 12.1.

“Repurchase Receivable” shall mean a Purchased Receivable which has been
repurchased by the selling Company in accordance with the provisions of
Section 5.3 or 5.6.

“Restatement Date Discount Percentage” shall have the meaning set forth in
Schedule 2 attached hereto.

“Restatement Date” shall mean May 23, 2007.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the business of such division
in the rating of securities.

“S&P Rating” shall mean the unsecured non-credit-enhanced long-term debt rating
for a given Person established by S&P for such Person.

“Sales Report” shall mean each report which is required to be delivered to
Purchasers under Section 8.6.

“SPV” shall mean Tech Data Finance SPV, Inc., a Delaware corporation.

“SPV Receivables Purchase Agreement” shall mean the Receivables Purchase and
Servicing Agreement dated as of May 19, 2000, between Tech Data and SPV, as the
same has been, and may hereafter be, amended, supplemented, restated and
otherwise modified from time to time.

“Servicer” shall have the meaning set forth in Section 11.

 

13



--------------------------------------------------------------------------------

“Settlement Date” shall mean each date on which the parties effectuate the
settlement procedures set forth in Section 4.3, which, unless otherwise agreed,
shall be a date listed on Schedule 1, as amended and supplemented from time to
time.

“Settlement Date Discount Percentage” shall have the meaning set forth in
Schedule 2 attached hereto.

“Supplement” shall mean a supplement substantially in the form of Exhibit A
attached hereto, executed by each Person becoming a Company hereunder and a
party to this Agreement.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” shall mean the sales and purchases of such accounts receivable,
and all related transactions, contemplated by this Agreement.

“UCC” shall mean the Uniform Commercial Code, as in effect in the applicable
jurisdiction from time to time.

“Unpaid Balance” shall mean, with respect to any Receivable, the aggregate
amount required to prepay in full the principal of, and all interest, finance,
prepayment and other fees or charges of any kind payable in respect of, such
Receivable.

“Unresolved Dispute Amount” shall mean that portion of a Purchased Receivable
which is subject to a Commercial Dispute.

Section 2. Purchase and Sale of Receivables.

2.1 Each Company may from time to time during the term of this Agreement offer
for sale to Purchasers, and Purchasers shall, so long as no Default or Event of
Default has occurred and is continuing, purchase, upon the terms and subject to
the conditions contained herein, all rights, title and interests in and to
Eligible Receivables, including but not limited to all Invoices relating to such
Eligible Receivables; provided, however, that in addition to such terms and
conditions, if any party has given notice of termination pursuant to
Section 12.2(h), no Purchaser shall have any obligation to purchase any Eligible
Receivables at any time following the giving of such notice and through the
effective date of such termination if the “Obligor Ratings Requirement” as
specified in the applicable Obligor Letter shall not be satisfied at any such
time. Receivables to be so purchased shall not represent any late charges or
late fees either to which any Company is contractually entitled or which have
been billed to any Obligor as of any Purchase Date, and all of such amounts
shall be excluded from the Receivables to be so purchased. The aggregate amount
of the Purchased Receivables from all of the Companies which have been purchased
by Purchasers hereunder and are outstanding at any given time shall not exceed
the aggregate Purchase Commitments then in effect, except as otherwise agreed by
Purchasers in their sole discretion. The purchase and sale of Receivables
pursuant to this Agreement shall be promptly notified to the Obligors.

 

14



--------------------------------------------------------------------------------

2.2 Eligible Receivables to be purchased and sold will be those specified in
accordance with the procedure set forth in Section 3 below, including those to
be purchased on the Restatement Date.

2.3 In connection with each sale of Eligible Receivables to Purchasers, each
Company shall sell, transfer, and assign to each Purchaser an undivided fifty
percent (50%) interest (or, to the extent provided in Section 2.7 below, a one
hundred percent (100%) interest to any Funding Purchaser) in all of such
Company’s rights, title and interests in and to such Receivables, absolutely and
without reservation by such Company of any ownership or other interests,
including without limitation, all Invoices evidencing or otherwise relating to
such Receivables and Purchased Assets.

2.4 Eligible Receivables shall be offered for sale by the Companies pursuant to
this Agreement not more frequently than twice each calendar month after the
Restatement Date unless otherwise agreed by Purchasers. Unless otherwise agreed
by Tech Data and Purchasers, the Purchase Date[s] for each calendar month shall
be the date[s] set forth on Schedule 1 (unless any such date does not fall on a
Business Day, in which event such Purchase Date shall occur on the immediately
following Business Day).

2.5 Each Company shall offer for sale to Purchasers only those Receivables that
are Eligible Receivables.

2.6 In addition to the other provisions of this Agreement and applicable Laws,
each Company hereby assigns all of its rights under each Guaranty to Purchasers’
Agent for the benefit of Purchasers and of Purchasers’ Agent. Upon request from
Purchasers’ Agent, each Company will execute and deliver a written confirmation
of such assignment of any such Guaranty, in form and substance satisfactory to
Purchasers’ Agent.

2.7 The obligations of Purchasers hereunder to purchase Eligible Receivables are
several, based on their respective Purchase Commitment Percentages, and not
joint; provided, however, that if any Purchaser (a “Non-Funding Purchaser”)
shall fail to purchase its Purchase Commitment Percentage of any Eligible
Receivable as required herein, the other Purchaser (a “Funding Purchaser”)
shall, to the extent otherwise required herein, purchase a one hundred percent
(100%) interest in such Eligible Receivable, but in no event shall such Funding
Purchaser make any such purchase where the aggregate amount of such Funding
Purchaser’s ownership interests in the Purchased Receivables from all the
Companies purchased by such Funding Purchaser hereunder and outstanding at any
time would exceed such Funding Purchaser’s Purchase Commitment; and provided,
further, that nothing in this Section shall be deemed to limit or restrict any
rights or remedies of any Company under this Agreement with respect to such
Non-Funding Purchaser for any breach or default by such Non-Funding Purchaser of
its obligations hereunder.

Section 3. Transmission of Receivables Information and Purchase Procedure.

3.1 Tech Data, on behalf of itself and each other Company offering Eligible
Receivables for purchase, shall deliver to each Purchaser before 2:00 p.m.
(Atlanta, Georgia

 

15



--------------------------------------------------------------------------------

time) not later than one Business Day immediately preceding each proposed
Purchase Date, or at mutually agreed upon intervals, a Receivables List. If
agreed to by a Purchaser, delivery of the Receivables List may be satisfied as
to such Purchaser, in whole or in any part, through direct electronic or
Internet access by such Purchaser to each selling Company’s systems and
databases (or that of such Company’s third party provider of Receivables
services, if such access is approved by the third party provider) to view or
retrieve the information specified above, at no cost to such Purchaser. Each
Company shall timely deliver to Purchasers, in a mutually acceptable form, all
other data or information otherwise requested by Purchasers’ Agent, on behalf of
any Purchaser, in order to purchase such Eligible Receivables under this
Agreement.

3.2 Each Purchaser shall have the right to inspect, during each Company’s normal
business hours upon at least one (1) Business Day’s prior notice, and to request
and obtain copies of, each Company’s Books and Records relating to Eligible
Receivables, in each case with such notice or request to be given or made by
Purchasers’ Agent on behalf of any Purchaser.

3.3 The Books and Records maintained by each Company relating to Purchased
Receivables and the collection by each Company of Purchased Receivables shall be
clearly identifiable for all purposes (including audit purposes) and shall
clearly reflect that all rights, title and interests in the Purchased
Receivables have been sold, transferred and assigned. Such Books and Records
shall include information sufficient to permit identification of the respective
percentage interests owned by the Purchasers in the Purchased Receivables and
the particular Purchased Receivables to which amounts collected in respect of
the Purchased Receivables and other Purchased Assets are attributable. Each
Purchaser (including its auditors, legal counsel or accountants retained by such
Purchaser) may inspect and request copies of such Books and Records relating to
Purchased Receivables at any time at each Company’s offices during normal
business hours and upon notice given by Purchasers’ Agent, on behalf of any
Purchaser, at least one (1) Business Day in advance to such Company. Each
Company shall (i) bear responsibility for ensuring that Purchasers have the
right to inspect, obtain copies, and gain access to any such Books and Records
held or maintained by any third party, and (ii) bear any loss occasioned by any
Purchaser’s inability to obtain access to information with respect to such
Purchased Receivables from the Books and Records.

3.4 The payment for the purchase and sale of the Purchased Receivables shall
occur pursuant to Section 4 hereof. The Purchase Date for each sale of Eligible
Receivables shall be deemed to occur on the date Purchasers’ Agent enters the
purchase of such Eligible Receivables in its books and records (including
entries which may be made electronically to books and records kept on
Purchasers’ Agent’s computer systems). If any Company fails to deliver to
Purchasers’ Agent any documents evidencing any of the Purchased Receivables,
including documentation of the Invoice and delivery tracking numbers with
respect to any such Purchased Receivables (and which each such Company shall
hold as bailee for Purchasers’ Agent and Purchasers), immediately upon request
(or, in the case of documentation evidencing the actual delivery of Goods giving
rise to such Eligible Receivables, as soon as practicable following such request
by Purchasers’ Agent, but in any event not later than 15 days following such
request), then Purchasers may require such Company to repurchase such
Receivables in accordance with the procedures set forth in Section 5.

 

16



--------------------------------------------------------------------------------

Section 4. Payment and Purchase Price.

4.1 The purchase of Receivables by Purchasers pursuant to this Agreement on each
Purchase Date shall vest in Purchasers full legal, equitable and beneficial
title in and to each Receivable purchased on such Purchase Date on the terms and
subject to the terms and conditions of this Agreement, with each such Purchaser
to receive and hold an undivided interest therein equal to its Purchase
Commitment Percentage (or, to the extent provided in Section 2.7 above, a
one-hundred percent (100%) interest therein to be held by any Funding
Purchaser). The entry of the purchase of such Receivables by Purchasers’ Agent
in its books and records shall constitute conclusive evidence of the transfer of
ownership of such Receivables to the respective Purchasers as provided in this
Agreement.

4.2 Purchasers’ Agent, upon written direction from each Purchaser and on behalf
of each Purchaser from the funds made available by it to Purchasers’ Agent,
shall pay the Purchase Price in Dollars, as set forth in Section 4.3, to Tech
Data for the account of the selling Company for the Receivables being purchased.
Tech Data shall, on behalf of each of the Companies, pay the Program Fee in
Dollars directly to Purchasers’ Agent, for the account of each Purchaser, as set
forth in Section 4.3, on each Settlement Date when (i) no Eligible Receivables
are offered by any Company for sale to Purchasers hereunder, or (ii) the
aggregate amount of Eligible Receivables offered by all Companies for sale to
Purchasers is less than $1,000,000.

4.3 The parties shall adhere to the following settlement procedures, unless
otherwise agreed by Purchasers, for so long as this Agreement remains in effect
or any Receivables Balance remains outstanding, as follows with respect to the
Purchase Price, Program Fee, Repurchase Receivables, and Commercial Disputes:

 

  (1) The Servicer shall deliver to each Purchaser, at least one Business Day
prior to each Settlement Date (and at such other times as may be requested by
Purchasers), an accounts aging trial balance report (the “Receivables Report”)
in such form and with such detail as approved by Purchasers for all Purchased
Receivables, and the Servicer and each of the Companies shall deliver to each
Purchaser any other reports or other information with respect to such Purchased
Receivables as may be reasonably requested by Purchasers’ Agent, on behalf of
any Purchaser.

 

  (2) The Servicer shall pay to Purchasers’ Agent, for the account of
Purchasers, on or before each Settlement Date, (i) all amounts the Servicer has
collected (including any proceeds of credit insurance received in respect of any
Purchased Receivables) since the preceding Settlement Date on account of
Purchased Receivables or otherwise for the benefit of Purchasers, (ii) the
Program Fee, if any, payable to Purchasers in accordance with their respective
Pro Rata Interests, and (iii) all other amounts otherwise owed by any Company to
Purchasers as of such Settlement Date.

 

17



--------------------------------------------------------------------------------

  (3) Each Company shall identify and hold in trust for Purchasers all amounts
remitted or paid to such Company, if any, on account of each Purchased
Receivable from such Company as the property of Purchasers (including any
proceeds of credit insurance received in respect of any Purchased Receivables),
and shall immediately deposit all such funds in the Purchasers Deposit Account
from time to time, subject to reconciliation on each subsequent Settlement Date.

 

  (4) Purchasers’ Agent shall promptly notify each Purchaser of the amount of
its share, based on Section 2.7, of the amounts to be paid to or for the account
of any Company in respect of the Purchase Price for the Receivables to be
purchased hereunder and the Discount Percentage applicable thereto. Each
Purchaser shall make such amount available to the Purchasers’ Agent in
immediately available funds not later than 12:00 Noon (Atlanta, Georgia time) on
the applicable Settlement Date. Upon satisfaction of the applicable conditions
to such purchase, the Purchasers’ Agent shall make available to Tech Data for
the account of the applicable Companies the amounts received by the Purchasers’
Agent from Purchasers. If Purchasers’ Agent shall have received written
direction from a Purchaser on or prior to 10:00 a.m. on any Settlement Date that
such Purchaser will make available to Purchasers’ Agent such Purchaser’s share
of the applicable Purchase Price, Purchasers’ Agent may assume that such
Purchaser has made such share available on such date and may, in reliance on
such assumption, make available to Tech Data, for the account of the applicable
Companies, a corresponding amount. In such event, if a Purchaser has not in fact
made its share of the applicable Purchase Price available to Purchasers’ Agent,
then the applicable Purchaser agrees to pay to Purchasers’ Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Tech Data, for the account of the applicable Companies, to but excluding the
date of payment to Purchasers’ Agent, at (i) the greater of (x) the Federal
Funds Rate, and (y) an overnight rate determined by Purchasers’ Agent in
accordance with prevailing banking industry customs and practices for interbank
compensation; provided, however, that if such amount remains unpaid for a period
longer than two (2) Business Days, such interest rate shall increase to an
amount equal to the Base Rate plus an additional one percent (1.00%) per annum.

 

  (5)

Except as otherwise expressly provided herein, all payments by any Company
hereunder shall be made to Purchasers’ Agent, for the account of the respective
Purchasers to which such payment is owed, at Purchasers’ Agent’s designated
office in immediately available funds on the applicable Settlement Date or as
otherwise due hereunder. Purchasers’ Agent will promptly distribute to each
Purchaser its applicable share of such payment in like funds. Unless Purchasers’
Agent shall receive notice from a

 

18



--------------------------------------------------------------------------------

 

Company prior to the date on which any payment is due to Purchasers’ Agent for
the account of Purchasers that such Company will not make such payment,
Purchasers’ Agent may assume that such Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to Purchasers the amount due. In such event, if such Company has not
in fact made such payment, then each Purchaser severally agrees to repay to
Purchasers’ Agent forthwith on demand the amount so distributed to such
Purchaser in immediately available funds with interest thereon, from each day
from and including the date such amount is distributed to it, to but excluding
the date of payment to Purchasers’ Agent, at the greater of (i) the Federal
Funds Rate, and (ii) an overnight rate determined by Purchasers’ Agent in
accordance with prevailing banking industry customs and practices for interbank
compensation.

 

  (6) The obligations owed by the parties to one another as of each Settlement
Date shall be netted against one another. All payments to be made by Purchasers’
Agent on behalf of Purchasers to any Company, and all payments to be made by any
Company to Purchasers’ Agent for the account of Purchasers hereunder, shall be
made in Dollars in same day funds in time to be credited in accordance with
normal banking procedures on the day when such payment is due and payable in
accordance with the most current written wire instructions previously provided
by one party to the other parties.

 

  (7) Whenever any payment to be made by one party to the other shall become due
on a day other than a Business Day, payment shall be due on the immediately
following Business Day, including as provided in Section 2.4.

Section 5. Risk of Loss.

5.1 Except as specified herein below, Purchasers are assuming the risk of loss
or non-payment, relative to Purchased Receivables, which is due solely to the
respective Obligors’ Financial Inability to Pay on the date payment is due. Each
Company retains all risk of loss or non-payment due in whole or in part to any
Commercial Dispute.

5.2 If an Obligor does not pay all or any portion of a Purchased Receivable when
such Purchased Receivable is due and payable on account of a Commercial Dispute
(other than on account of a Commercial Dispute described in clause (iii) of the
definition of “Commercial Dispute”), the selling Company may attempt to resolve
with such Obligor the non-payment during the sixty (60) day period immediately
following the earlier of (i) the date such Company became aware of the
Commercial Dispute, and (ii) the Due Date for such Purchased Receivable. The
selling Company shall notify Purchasers’ Agent of any settlement of Commercial
Disputes known to it after reasonable investigation and the applicable
Receivable Adjustments, if any. The selling Company shall pay to Purchasers’
Agent, for the account of Purchasers, the amount of any such Receivable
Adjustment in Dollars on the next Settlement Date. In the event that

 

19



--------------------------------------------------------------------------------

such Company pays to Purchasers’ Agent the Receivable Adjustment and Purchasers’
Agent or Purchasers receive payment in full of the remaining unpaid portion of
such Purchased Receivable, then any further payments received by Purchasers’
Agent or Purchasers on such Purchased Receivable (but not to exceed the amount
of Receivable Adjustment actually paid by such Company to Purchasers’ Agent)
shall be remitted to such Company and such Receivable Adjustment shall not be
considered as an Adjustment for any further purpose under this Agreement.
Neither Purchasers’ Agent nor any Purchaser shall have any duty to investigate
the bona fide nature or the validity of any Commercial Dispute.

5.3 If a Purchased Receivable subject to a Commercial Dispute (other than a
Commercial Dispute limited to the type described in clause (iii) of the
definition of “Commercial Dispute”) has been outstanding for more than sixty
(60) days past the applicable Due Date, then Purchasers’ Agent, upon written
direction from Purchasers and on behalf of Purchasers, may require the selling
Company to repurchase the Unresolved Dispute Amount. For Commercial Disputes
limited to the type described in clause (iii) of the definition of “Commercial
Dispute”, Purchasers’ Agent, upon written direction from Purchasers and on
behalf of Purchasers, may require the selling Company to repurchase the
Unresolved Dispute Amount after it has been outstanding for more than one
hundred twenty (120) days past the Due Date. Subject to this Section 5.3, such
Company shall repay to Purchasers’ Agent, for the account of Purchasers, the
Unresolved Dispute Amount in Dollars on the next Settlement Date and upon such
repurchase such Unresolved Dispute Amount shall not be considered as an
Adjustment for any further purpose under this Agreement. If the Unresolved
Dispute Amount is paid by such Company, and Purchasers’ Agent or Purchasers
receive further payments of the remaining unpaid portion of such Purchased
Receivable which, combined with the Unresolved Dispute Amount paid by such
Company to Purchasers’ Agent for such Purchased Receivable, equal to or exceeds
the Invoice Amount (less applicable Adjustments) with respect to such Purchased
Receivable, then further payments received by Purchasers’ Agent or Purchasers on
such Purchased Receivable (but not to exceed the Unresolved Dispute Amount
actually paid by such Company to Purchasers’ Agent) shall be remitted to such
Company or to Tech Data on behalf of such Company. If the entire Purchased
Receivable balance is repaid by such Company, it becomes a Repurchase Receivable
(as provided below), and each Purchaser, upon payment, shall transfer its
undivided interest in the Repurchase Receivable and the rights appurtenant
thereto to such Company without any warranties, representations, or recourse
whatsoever, other than a representation and warranty that such Purchaser has not
transferred its undivided interest in the Repurchase Receivable to any other
third party and that such Repurchase Receivable is not subject to any security
interest, lien or encumbrance granted or created by such Purchaser; provided,
however, that such transfer shall not affect, and any Repurchase Receivable so
transferred shall continue to be subject to, the security interest granted
pursuant to Section 8.3 of this Agreement. In the event such Company pays
Purchasers’ Agent, for the account of Purchasers, the amount necessary when
added to other sums received for such Repurchase Receivable, equal to the
Invoice Amount (less applicable Adjustments) of the Repurchase Receivable, then
any further payments received by Purchasers’ Agent or Purchasers thereafter on
such Receivable shall be remitted to such Company or to Tech Data on behalf of
such Company. This repayment obligation shall apply only as set forth in this
Section 5.3. In the event that such Company repays Purchasers’ Agent, for the
account of Purchasers, the entire balance owing under the Purchased Receivable
as provided in this

 

20



--------------------------------------------------------------------------------

paragraph, and Purchasers’ Agent or Purchasers receive further payments of the
remaining unpaid portion of such Purchased Receivable from the Obligor, then
further payments received by Purchasers’ Agent or Purchasers on such Receivable
shall be remitted to such Company or to Tech Data on behalf of such Company.
Purchasers’ Agent and Purchasers shall cooperate with such Company’s efforts to
resolve and obtain payment of an Unresolved Dispute Amount.

5.4 The Servicer will direct the collection process to collect or resolve all
Unresolved Dispute Amounts in accordance with the Credit and Collection Policies
and Procedures.

5.5 If any Purchased Receivable shall be an amount less than that specified in
the Receivables List (after giving effect to any Adjustments known on the
Purchase Date) by reason of a credit issued by the selling Company or a
reduction taken by an Obligor in respect of a discount or other claim, then such
Company shall pay such difference to Purchasers’ Agent, for the account of
Purchasers, on the next Settlement Date, or Purchasers’ Agent may, upon written
direction from Purchasers at their option, deduct such payment from any payment
due from Purchasers under this Agreement.

5.6 If any warranty made by any Company pursuant to this Agreement (including
the warranties set forth in Section 7 below) in respect of any Purchased
Receivables proves to have been inaccurate or false when deemed made hereunder,
then without limiting Purchasers’ rights and remedies under this Agreement, such
Purchased Receivables shall be repurchased by the selling Company on the next
Settlement Date for the full amount thereof then owing to Purchasers in respect
thereof.

5.7 If any Company owes Purchasers or Purchasers’ Agent any amount under this
Agreement, Purchasers or Purchasers’ Agent may, in their or its sole discretion,
deduct, offset or recoup the amount due and payable from any amount due or to
become due under this Agreement from Purchasers or Purchasers’ Agent, including
without limitation, the payment of the Purchase Price of any Purchased
Receivables thereafter purchased by Purchasers, in their or its sole discretion,
without any form of prior notice, and such action shall constitute payment of
the such Purchase Price for purposes of this Agreement.

Section 6. Conditions to Purchase of Receivables.

6.1 Conditions to Purchases. The obligation of Purchasers to purchase any
Eligible Receivables identified to Purchasers on the Restatement Date, and to
purchase any additional Eligible Receivables on any Settlement Date thereafter,
is subject to the fulfillment, to the satisfaction of each Purchaser, of each of
the conditions precedent set forth below:

 

  (1) Purchasers’ Agent shall have received a counterpart of this Agreement
(and, if applicable, a Supplement for each Company in addition to Tech Data) and
an Obligor Letter with respect to each Obligor, each of which shall be in form
and substance satisfactory to Purchasers, and shall be duly executed by each
Company and the other parties thereto;

 

21



--------------------------------------------------------------------------------

  (2) Purchasers’ Agent shall have received each original Guaranty required
under an Obligor Letter;

 

  (3) Purchasers’ Agent shall have received satisfactory results of such UCC,
judgment, pending litigation and tax lien searches as Purchasers’ Agent or any
Purchaser shall deem necessary or appropriate, together with any such releases
and terminations (or authorizations to file such releases and terminations) with
respect to any matters of record as it shall have requested;

 

  (4) Purchasers’ Agent shall have received (i) a Control Agreement with respect
to the Purchasers Deposit Account, duly executed by Tech Data, the bank at which
such account has been established, and Purchasers’ Agent, (ii) a Control
Agreement with respect to the Purchasers Proceeds Investment Account, duly
executed by Tech Data, Purchasers’ Agent, and the bank or other financial
institution at which such account has been established, and (iii) a Control
Agreement with respect to any other deposit account or investment account of a
Company which shall thereafter become a Purchasers Deposit Account or a
Purchasers Proceeds Investment Account, duly executed by such Company, the bank
or other financial institution with which such account is maintained, and
Purchasers’ Agent, each of which shall be in form and substance satisfactory to
Purchasers’ Agent and Purchasers;

 

  (5) Purchasers’ Agent shall have received evidence satisfactory to it that
written notice has been sent, or is being sent simultaneously therewith, to each
Obligor notifying such Obligor of the purchase hereunder of the Purchased
Receivables and directing each such Obligor to make payment by separate ACH
entry or other means of electronic funds transfer directly to the Purchasers
Deposit Account;

 

  (6) Purchasers’ Agent shall have received a certificate from the Secretary of
State of the State of Florida certifying that Tech Data is validly existing and
in good standing in the State of Florida, and shall have received good standing
certificates from each state in which Tech Data is qualified to do business;

 

  (7) Purchasers’ Agent shall have received certificates from the state of
incorporation or formation from each Company, other than Tech Data, which is a
party hereto and from each state in which such Company is qualified to do
business;

 

  (8) Purchasers’ Agent shall have received certificates from the secretary or
assistant secretary of each Company, certifying such Company’s respective
organizational documents, resolutions or other organizational authorizations,
and certifying as to the incumbency and signatures of its respective officers or
other signatories authorized to sign on behalf of such Company;

 

22



--------------------------------------------------------------------------------

  (9) Each Company shall have furnished to Purchasers’ Agent copies of such
governmental or third party approvals or consents necessary to the execution of
this Agreement and the performance by each Company hereunder;

 

  (10) Purchasers’ Agent shall have received favorable opinions of counsel for
the Companies, in form and substance satisfactory to Purchasers, including
(i) an opinion as to the enforceability of this Agreement under New York and
U.S. law, (ii) an opinion stating that the Transactions will consummate a true
sale of the Eligible Receivables from each Company to Purchasers, (iii) an
opinion covering other matters with respect to Tech Data and the Transactions
under Florida and U.S. law, and (iii) an opinion covering other matters with
respect to each other Company under the law of the state of formation and U.S.
law for such other Company, in each case as Purchasers may request;

 

  (11) Purchasers’ Agent shall have received a certificate from Tech Data’s
chief executive officer, chief financial officer, or treasurer certifying that
all closing conditions shall have been satisfied;

 

  (12) No Default or Event of Default shall have occurred and be continuing;

 

  (13) No material adverse change shall have occurred in the financial
condition, operations, business, prospects or properties of any Company since
January 31, 2007 as reflected in Tech Data’s audited annual financial statements
as at such date and for the period then ending;

 

  (14) Each Obligor (or Guarantor, if applicable) shall have satisfied any
applicable “Obligor Ratings Requirement” as specified in the Obligor Letter for
such Obligor;

 

  (15) Purchasers’ Agent shall have received payment of all of its reasonable
out-of-pocket costs and expenses related to the negotiation, preparation,
execution and delivery of this Agreement, including but not limited to
reasonable fees and expenses of legal counsel for Purchasers’ Agent, sales
taxes, intangibles taxes, documentary stamp taxes, records examination costs,
and recording costs;

 

  (16) Purchasers’ Agent and BNP shall have received payment of all fees
pursuant to the terms of the respective Fee Letters; and

 

  (17) Each of the representations and warranties set forth in the Agreement
shall be true on and as of date of each such purchase as though made on and as
of such date.

 

23



--------------------------------------------------------------------------------

6.2 Additional Conditions to Each Subsequent Purchase. The purchase by
Purchasers of Eligible Receivables after the Restatement Date is subject to the
fulfillment, to the satisfaction of each Purchaser, of each of the additional
conditions precedent set forth below:

 

  (1) The aging percent current plus 1 to 30 days past due must be above 80% for
all Companies collectively; and

 

  (2) The Dilution rate shall be less than or equal to six percent (6.0%) for
all Companies collectively.

Section 7. Warranties. At each time a Receivables List is delivered to
Purchasers or Purchasers’ Agent on each Purchase Date, and at each time
Purchasers’ Agent, for the account of Purchasers, pays the Purchase Price for
any Receivables, each of Tech Data and the other Companies warrants, and shall
be deemed to warrant, to each Purchaser and Purchasers’ Agent, and upon which
each Purchaser and Purchasers’ Agent shall be entitled to rely strictly as a
material inducement to purchase the Receivables and to enter into this
Agreement, and all of which shall survive the termination of this Agreement
along with the indemnification provisions provided hereunder, as follows:

7.1 Authorization. Each Company has all power and authority to execute and
deliver this Agreement, to perform fully its obligations hereunder, and to
consummate the Transactions. This Agreement constitutes a legal, valid and
binding obligation of each Company enforceable in accordance with its terms,
subject to the Bankruptcy Exception as to enforceability.

7.2 Purchased Receivables. The information in the Receivables List and otherwise
provided to Purchasers and Purchasers’ Agent in accordance with the procedures
described in Section 3 is true and accurate, and, as supplemented from time to
time, identifies and sets forth accurate and complete financial information with
respect to each of the Receivables to be purchased as of the Purchase Date. All
names, account numbers, addresses, phone numbers, key contact information and
other non-financial information either in an Obligor Letter or in the
Receivables List or in any written or electronic format previously approved by
Purchasers or Purchasers’ Agent that is delivered to Purchasers or to
Purchasers’ Agent on their behalf will be true, complete and correct in all
respects as of the applicable Purchase Date as relates to each such Receivable
and the applicable Obligor. The true and correct amount of the principal
indebtedness, excluding any late charges or late fees, lawfully owing under each
of such Receivables as of the Purchase Date is set forth in the Receivables List
and in such other information and said amount represents the balance that is
lawfully owing under such Receivable, net of any credits or returns owing to
such Obligor or any late charges or late fees. Each Purchased Receivable has a
positive balance as of the Purchase Date. No Purchased Receivable has been
settled or discharged in bankruptcy or otherwise. No Purchased Receivable shall
represent or include any interest charges, late fees or late charges.

7.3 Title to the Purchased Receivables. There has been no prior sale, assignment
or transfer of any rights or interest in any of the Receivables to be purchased
as of such Purchase Date or other Purchased Assets related thereto. Each Company
is the sole owner and has good, valid, complete and freely marketable title in
and to the Receivables and Purchased Assets

 

24



--------------------------------------------------------------------------------

related thereto (including, but not limited to, the related obligations
thereunder) which are purchased from it by Purchasers, and none of such
Receivables or Purchased Assets are subject to any Lien, other than the rights
and interests of Purchasers and Purchasers’ Agent pursuant to this Agreement.
The execution and delivery of this Agreement is sufficient to transfer all
rights, title and interests in and to such Receivables and other Purchased
Assets related thereto (and the related obligations thereunder), and as of such
Purchase Date, the respective Purchasers will be vested with good, valid and
freely assignable and marketable title in and to such Receivables and Purchased
Assets related thereto (including the related obligations), free and clear of
any Liens. Each Company has full right and authority to sell and assign each of
such Receivables and other Purchased Assets to Purchasers pursuant to this
Agreement, without the approval or consent of any Obligor or other Person.

7.4 Enforceability. For each Receivable to be purchased as of such Purchase
Date, the Obligor on such Receivable (i) shall have accepted the Goods, or
(ii) shall be deemed to have accepted the obligation to pay for the Goods
invoiced to such Obligor and shipped to such Obligor or to such Obligor’s
customers pursuant to the terms of any applicable purchase and distribution
agreement. Each such Receivable and the transactions in connection with which it
was created comply with all of the terms and conditions of any agreement between
the selling Company and such Obligor. Each such Receivable and related Purchased
Assets (and the obligations and balances owing thereunder) are the legal, valid
and binding obligations of each Obligor and any surety, guarantor or other
third-party credit support provider thereunder, are absolute and unconditional,
arose out of a bona fide credit and business transaction entered into in the
ordinary course of the business of such Company, and are duly enforceable by
such Company, and as of the Purchase Date will be duly enforceable by Purchasers
and by Purchasers’ Agent acting on their behalf, in accordance with the terms of
the related documents, and is not subject to any setoffs, adjustments,
rescission, claims or counterclaims, except only as enforcement may be limited
by a Commercial Dispute or the Bankruptcy Exception. There are no other
agreements or understandings between any Company and any such Obligor or related
surety, guarantor or other third-party credit support provider with respect to
any of the Receivables to be purchased as of such Purchase Date (and the related
obligations) except as set forth in the Purchased Assets related thereto. None
of the obligations under any of such Receivables relates to any credit
insurance, insurance or extended warranty programs.

7.5 Receivables. Each Receivable to be purchased by Purchasers as of such
Purchase Date constitutes an Eligible Receivable as of such Purchase Date.

7.6 Compliance with Law. As relates to the Receivables to be purchased as of the
Purchase Date, each Company has entered into sale transactions, extended and
denied credit, created such Receivables and other Purchased Assets related
thereto, and managed and used such Receivables and other Purchased Assets, in
accordance with all applicable Laws. Each of the documents relating to such
Receivables, in all particulars, and any acts or omissions relating to such
Receivables, including, but not limited to, any credit approvals, rejections or
counteroffers, disclosures, extensions of credit, application of payments,
assessment and billing of indebtedness, charges or fees, account administration,
collections, communications, billings, invoices, statements, notices and all
other acts by each Company, with respect to such Receivables, is, and has been
at all times, in compliance with all such applicable laws, rules and
regulations.

 

25



--------------------------------------------------------------------------------

7.7 Disclosure. Each Company has disclosed to Purchasers all facts or documents
relating to the Receivables to be purchased as of the Purchase Date, and the
other Purchased Assets related thereto that are material thereto. No
representation or warranty made by any Company as provided in this Agreement, or
any certificates, statements, reports or other documents or information
furnished or to be furnished to Purchasers or Purchasers’ Agent pursuant hereto,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact required to be stated to make the
statements herein or therein not misleading in the light of the circumstances in
which they are made. There are no facts known to any Company that have not been
disclosed to Purchasers that may materially affect the enforceability or
collectibility of such Receivables. No due diligence or investigation by or on
behalf of Purchasers or Purchasers’ Agent, or information known or imputed to
Purchasers, shall in any way amend, reduce, discharge or alter any of the
warranties, representations or indemnities of any Company in this Agreement or
diminish, reduce, release or waive any of the rights, remedies or damages
afforded to Purchasers and Purchasers’ Agent.

7.8 Financial Statements. All financial statements and other factual information
furnished to Purchasers or Purchasers’ Agent by each Company are true and
correct and do not fail to disclose any fact necessary to make such statements
or information not misleading in any respect.

7.9 Litigation. As of the Purchase Date for any given Receivable, there is no
Action pending or threatened against any Company relating to such Receivable to
be purchased as of the Purchase Date, or the other Purchased Assets related
thereto, or any collection, enforcement or use of the foregoing, and each
Company does not know, or have reason to be aware, of any basis for the same. As
of any date after the Purchase Date for any given Purchased Receivable, there is
no Action pending or threatened against any Company relating to such Purchased
Receivable or the other Purchased Assets related thereto or any collection,
enforcement or use of the foregoing (other than Commercial Disputes arising in
the ordinary course of business which alone or in the aggregate do not
constitute a material portion of the Receivables), and each Company does not
know, or have reason to be aware, of any basis for the same. No judgments,
citations, fines or penalties have been entered, asserted or assessed against
any Company with respect to such Receivables or other Purchased Assets related
thereto. None of the Obligors or related sureties, guarantors or other
third-party credit support providers have filed for protection, or been made the
subject of, any voluntary or involuntary petition or filing for protection under
the laws of bankruptcy, receivership or insolvency.

7.10 Absence of Default. No Event of Default has occurred and is continuing. No
Event of Default has occurred under the Credit Agreement.

7.11 Advice of Counsel and Accountants. Each Company has sought legal,
accounting and tax advice, independent of Purchasers and Purchasers’ Agent,
regarding the nature of the Transactions and has not relied on any statement,
writing, behavior, omission, or other action by any Purchaser or Purchasers’
Agent, or legal counsel for any Purchaser or Purchasers’ Agent, in its
evaluation of this Agreement, including, but not limited to, the tax or
accounting treatment for any of the Transactions.

 

26



--------------------------------------------------------------------------------

7.12 SPV Receivables Purchase Agreement. Tech Data has previously designated
each Obligor with respect to the Purchased Receivables as to which such Obligor
is liable, pursuant to Section 2.1(a) of the SPV Receivables Purchase Agreement,
so as to exclude such Purchased Receivables from the “Receivables” being sold
and transferred by Tech Data to SPV pursuant to the SPV Receivables Purchase
Agreement. Each such designation remains in full force and effect and no notice
has been given by Tech Data to make such designation non-effective, except as
may otherwise be expressly agreed in writing after the Restatement Date by each
Purchaser and Purchasers’ Agent.

Section 8. Covenants.

8.1 Liability for Transfer Taxes. Each Company shall be responsible for the
timely payment of, and shall indemnify and hold harmless each Purchaser and
Purchasers’ Agent against, all sales, use, value added, documentary, stamp,
gross receipts, registration, transfer, conveyance, license and other similar
taxes, assessments and fees, arising out of or attributable to the Transactions;
provided, however, that each Purchaser and Purchasers’ Agent shall be
responsible for payment of its own state and federal income taxes and franchise
taxes that are in the nature of income taxes.

8.2 Deliverables. At or before the Restatement Date, each Company shall deliver
to Purchasers’ Agent (i) executed acknowledgements and consents from any Persons
purporting to hold any interests in the Receivables of such Company, in form and
substance satisfactory to Purchasers’ Agent, together with terminations, or
partial releases and authorizations for the filing of such documents in respect
of any such interests, and (ii) such certificates and opinions of counsel as
Purchasers may reasonably require with respect to such Company, the due
authorization, execution, delivery, validity and enforceability of this
Agreement and related documents, and the Transactions. Thereafter, each Company
shall execute and deliver such additional instruments, documents, conveyances or
assurances and take such other actions as shall be necessary, or otherwise
requested by any Purchaser or Purchasers’ Agent to render effective the
consummation of the Transactions, and to protect Purchasers’ interests in all
Receivables.

8.3 Grant of Precautionary Security Interest; UCC Filing. The parties intend
that the Transactions shall constitute a purchase and sale of the Purchased
Receivables and other Purchased Assets as provided above for all purposes, and
not lending transactions, and each Purchaser is hereby authorized to file such
UCC financing statements or comparable statements as it determines to be
necessary or appropriate in order to perfect its rights, title and interests
therein. Notwithstanding the foregoing, if for any reason the Transactions are
deemed not to constitute such a purchase and sale transaction, then each Company
intends to and does hereby grant to Purchasers a continuing first priority
security interest in and to such Purchasers’ respective interests in the
following: (A) all Purchased Receivables and obligations of any kind arising
thereunder from and after the Purchase Date thereof; (B) all other Purchased
Assets; (C) all Purchasers Deposit Accounts and all Purchasers Proceeds
Investment Accounts, and all

 

27



--------------------------------------------------------------------------------

deposits, funds, financial assets, and investment property deposited to, held in
or credited thereto; and (D) all proceeds of the foregoing. In addition, each
Company hereby grants to Purchasers a continuing first priority security
interest in and to such Purchasers’ respective interests in and to all
Receivables on which any Obligor is the account debtor, whether or not such
Receivables are Purchased Receivables or Purchased Assets; provided, however,
that Purchasers shall release their interests in any Receivables of an Obligor
which becomes a Removed Obligor in accordance with Section 16 hereof and shall
file such releases in respect of UCC financing statements as may be necessary to
evidence such release. The obligations secured by such precautionary grant of a
security interest and by such other grant of a security interest shall be all of
the obligations whatsoever owing or deemed, after such recharacterization, to be
owing by each Company to Purchasers whether now existing or hereafter created or
acquired, and arising under or in connection with this Agreement or the
transactions described herein or contemplated hereby, but shall not include
obligations owed by any Company to any Purchaser or Purchasers’ Agent under the
Credit Agreement and no proceeds of any Receivable shall be applied to repay any
obligation of any Company to such Purchaser or Purchasers’ Agent under the
Credit Agreement. Each Company agrees to cooperate fully with each Purchaser as
such Purchaser may reasonably request in order to give effect to and to maintain
the first priority status of the security interest granted by this Section 8.3,
including, without limitation, obtaining any and all lien terminations and
releases and UCC financing statement terminations and releases (containing terms
acceptable to such Purchaser) necessary to provide each Purchaser with first
lien priority with respect to such Purchasers’ respective interest in and to the
subject Receivables from and after the Closing Date. Each Company hereby
authorizes each Purchaser to file any UCC financing statements such Purchaser
deems necessary or appropriate in order to perfect the respective interests of
such Purchaser in respect of the Purchased Receivables and other Purchased
Assets and all proceeds thereof. Each Company agrees to take or refrain from
taking, as the case may be, any and all actions as may be necessary to preserve
the continuing interests in favor of Purchasers conveyed and granted hereunder.
Each Company agrees to provide Purchasers’ Agent with a duly executed Control
Agreement with respect to each Purchasers Deposit Account and agrees to direct
each Obligor to make all payments on each of the Receivables owed by it either
to Purchasers’ Agent or to Purchasers Deposit Account for which a Control
Agreement is in effect. Each Company agrees to provide each Purchaser and
Purchasers’ Agent with prior written notice of any proposed change in (i) its
jurisdiction of incorporation or its chief executive office or principal place
of business, (ii) its corporate name, (iii) any dissolution, merger,
consolidation or other corporate reorganization, or (iv) any Purchasers Deposit
Account and any Purchasers Proceeds Investment Account; provided, however, that
no such change shall be effected before such Company has supplied each Purchaser
and Purchasers’ Agent with all requested diligence items such as searches and
signed copies of all releases, authorizations for filings and other documents
and actions as any Purchaser or Purchasers’ Agent may reasonably determine to be
necessary or appropriate to preserve and maintain at all times the perfection
and priority of the rights, title and interests granted or purported to be
granted to Purchasers hereunder. Each Company hereby grants to each Purchaser
and Purchasers’ Agent a limited power of attorney, coupled with an interest, for
the purpose of endorsing in the name of such Company any instruments or checks
received by any Purchaser or Purchasers’ Agent with respect to Purchased
Receivables and made payable to such Company.

 

28



--------------------------------------------------------------------------------

8.4 Servicing and Setoff. For every Purchased Receivable, except as otherwise
effected in connection with resolution of any Commercial Dispute pursuant to
Section 5.2 and Section 5.3, no Company will, without the prior written consent
of Purchasers’ Agent and each Purchaser, (a) permit any setoff, offset,
counterclaim or right to a deduction or recoupment to arise at any time,
(b) assign, modify, pledge or deal with such Purchased Receivable except as
expressly provided for in this Agreement, nor (c) grant any waiver, release or
other indulgence, except as in accordance with the Credit and Collection
Policies and Procedures to be applied by the Servicer (which procedures have
been delivered and certified to Purchasers as of the date hereof) and agreed to
by the parties. If any Company intends to enter into any contractual arrangement
with any Obligor, other than with respect to the sale of Goods by such Company
to such Obligor, or if any Obligor asserts, or has grounds to assert, any claim
against any Company for any matter unrelated to the sale of Goods by such
Company, such Company shall immediately notify Purchasers and Purchasers’ Agent
in writing of such matters, giving such detail as any Purchaser or Purchasers’
Agent may request.

8.5 Sale. Each Company shall properly and accurately reflect the sale of the
Purchased Receivables and other Purchased Assets and the sale and transfer of
their ownership to Purchasers in such Company’s Books and Records.

8.6 Sales Report. Each Company, or Tech Data acting on behalf of such Company,
shall deliver to each Purchaser a report (“Sales Report”), at least one Business
Day prior to each Settlement Date (and at such other times as may be requested
by Purchasers), describing new credit sales to the Obligors, collections with
respect to Receivables, and Dilution with respect to Receivables (with
sufficient detail to permit Purchasers to monitor and assess actual Dilution
against historic and projected levels as determined by Purchasers), and such
other information as any Purchaser or Purchasers’ Agent may reasonably request
to be included in the Sales Report, all in such form and with such detail as
approved by Purchasers.

8.7 Expenses and Fees. Tech Data shall pay all reasonable out-of-pocket costs
and expenses of Purchasers’ Agent and Purchasers in connection with any
amendment or waiver with respect hereto which is requested by Tech Data or by
any other Company and shall pay all costs of collection, including reasonable
attorneys’ fees, in connection with the enforcement by Purchasers and
Purchasers’ Agent of the obligations of any Company hereunder.

8.8 Financial Reporting Requirements. Tech Data shall deliver to each Purchaser
copies of the financial statements described in, and at the times required
under, the provisions of Article VII of the Credit Agreement, or under any
successor provisions of the Credit Agreement (as amended or replaced) with
respect of reporting of financial statements and other financial information. If
the Credit Agreement is terminated and no replacement Credit Agreement is
entered into, then Tech Data shall thereafter provide such copies of financial
statements and other financial information as would have been required under the
Credit Agreement as in effect immediately prior to such termination. All such
financial statements shall be certified as to accuracy and completeness and
conformity to generally accepted accounting principles by Tech Data’s chief
executive officer, chief financial officer, controller or treasurer.

 

29



--------------------------------------------------------------------------------

8.9 Other Reporting Requirements. Tech Data shall notify each Purchaser and
Purchasers’ Agent immediately upon the occurrence of any of the following:

 

  (1) The revocation, cancellation or other termination or expiration, or
purported revocation, cancellation or other termination or expiration, of any
Guaranty required by the terms of any Obligor Letter to be in effect with
respect to any Eligible Receivables;

 

  (2) With respect to any Guaranty required by the terms of any Obligor Letter
to be in effect with respect to any Eligible Receivables, the occurrence of any
modification, expiration, termination, or replacement of any contract, agreement
or other arrangement, or any other action or event, that has the effect of
making such Guaranty inapplicable or ineffective with respect to such
Receivables; and

 

  (3) The occurrence of any Default or Event of Default under this Agreement, or
any “Default” or “Event of Default” as defined in the Credit Agreement.

8.10 SPV Receivables Purchase Agreement. Tech Data shall not give any notice or
take any other action to render non-effective any designation, pursuant to
Section 2.1(a) of the SPV Receivables Purchase Agreement, previously made by it
to have the Purchased Receivables of any Obligor excluded from the “Receivables”
being sold and transferred by Tech Data to SPV pursuant to the SPV Receivables
Purchase Agreement, except as may otherwise be expressly agreed in writing after
the Restatement Date by each Purchaser and Purchasers’ Agent.

Section 9. Indemnification.

Each Company agrees to indemnify and hold harmless each Purchasers Indemnitee
from any losses, damages, claims or complaints incurred by any Purchasers
Indemnitees (including reasonable attorneys’ fees and expenses of such
Purchasers Indemnitees) to the extent of and arising out of third party claims
or actions due to: (i) any Company’s breach of any representations or warranties
in this Agreement or its failure to comply with this Agreement; (ii) any
wrongful acts or omissions by any Company or such Company’s affiliates with
respect to the Purchased Receivables or other Purchased Assets; (iii) any
Company’s negligence, unlawful conduct, or willful misconduct with respect to
the Purchased Receivables or other Purchased Assets; (iv) the death or injury to
any Person or the loss, destruction or damage to any property arising out of the
design, manufacture, distribution or furnishing by any Company of any goods or
services, or related warranties or services, that were the subject of the
Purchased Receivables; (v) with respect to any Purchased Receivables or other
Purchased Assets, any claim or complaint of a third party that any Company has
breached any contract with such party or violated any laws or equitable
principles, or otherwise with respect to any Purchaser’s or Purchasers’ Agent’s
execution, delivery or performance of this Agreement. Notwithstanding the
foregoing, no such indemnification shall apply with respect to any Purchasers
Indemnitee to the extent that any such losses, damages, claims or complaints are
the result of the gross negligence or willful misconduct of such Purchasers
Indemnitee. Each Company agrees to pay all reasonable costs and expenses of each
Purchaser and Purchasers’ Agent (including reasonable attorneys’ fees and
expenses)

 

30



--------------------------------------------------------------------------------

incurred in connection with the enforcement of this Agreement against any
Company (including in any bankruptcy or insolvency proceedings) and any
applicable sales taxes, intangibles taxes, documentary stamp taxes and recording
costs in respect of the Transactions.

Section 10. Defaults; Status of Obligors.

10.1 The existence or occurrence of any of the following (each an “Event of
Default”) shall constitute an Event of Default under this Agreement:

 

  (1) Tech Data (whether acting for itself or for any other Company or in its
capacity as Servicer hereunder) or any other Company shall fail to pay any
amount required to be paid to any Purchaser or Purchasers’ Agent in connection
with Purchased Receivables under this Agreement, or any fee or other amount
required to be paid to any Purchaser or Purchasers’ Agent hereunder, when such
amount is due and payable (including payment affected by way of the settlement
procedures set forth in Section 3); or

 

  (2) Tech Data (whether acting for itself or for any other Company or in its
capacity as Servicer hereunder) or any other Company shall default in the
performance and observance of any non-monetary provision hereof, which default
is incapable of remedy or, if capable of remedy, is not remedied within thirty
(30) days after Tech Data or such Company obtains knowledge thereof or receives
written notice of such default; or

 

  (3) Any Company becomes insolvent, makes an assignment for the benefit of
creditors, is generally unable to pay its debts as they fall due, becomes
subject to or applies for bankruptcy proceedings, is submitted to, makes, or
there is made an application for any protection from its creditors or is put
into forced or voluntary liquidation, or the party shall enter into any
settlement or commence any proceedings under any law, regulation or decree of
any applicable jurisdiction relating to reorganization, arrangement,
readjustments of debts, dissolution or liquidation by reason of insolvency,
whether now or hereafter in effect, and if any such action is involuntary, it is
not dismissed within sixty (60) days of the date thereof; or

 

  (4) If any representation, warranty or other statement made herein or in any
certificate, exhibit or schedule delivered by any Company hereunder (whether
acting for itself or in its capacity as Servicer hereunder) is incorrect or
misleading in any material respect as of the date at which it is made or deemed
to be made; or

 

  (5) Tech Data, acting as Servicer, shall fail to comply with the provisions
set forth in Section 11, and such failure is not remedied within five (5) days
of the date on which any Purchaser or Purchasers’ Agent sends notice thereof to
the Servicer; or

 

31



--------------------------------------------------------------------------------

  (6) If an “Event of Default” as defined in the Credit Agreement shall occur;
or

 

  (7) If any tax liens or judgments in an aggregate amount exceeding $50,000,000
are entered against one or more of the Companies, and such tax liens and
judgments are not stayed pending appeal, satisfied, discharged, or cancelled
within a period of thirty (30) days; or

 

  (8) If any default or event of default shall occur under any material
agreement to which any Obligor is a party, and such default or event of default
is not cured or waived within a period of thirty (30) days; or

 

  (9) If any required Guaranty is terminated or if the Guarantor under any such
required Guaranty is dissolved or becomes insolvent, or a petition in bankruptcy
is filed by or against such Guarantor; or

 

  (10) If the S&P Rating established for Tech Data shall be less than B+.

10.2 Upon the occurrence of any Event of Default, Purchasers may, directly or
through Purchasers’ Agent acting on their behalf, in their sole and absolute
discretion, do any or all of the following at any time thereafter:

 

  (1) cease making further purchases hereunder or, as provided in Section 12.2,
otherwise terminate this Agreement;

 

  (2) notify each Obligor of Purchasers’ purchase of any Purchased Receivables,
if any Obligor has not been previously notified;

 

  (3) proceed directly against any Obligors to collect or enforce any and all
rights and remedies with respect to any Purchased Receivables;

 

  (4) require each Company to immediately repurchase from Purchasers all
Repurchase Receivables previously purchased from such Company;

 

  (5) seek specific performance or damages incurred as a result of any breach of
the terms, covenants and conditions contained in this Agreement by any Company;

 

  (6) offset or recoup against any assets, monies, funds, proceeds or other sums
of, or otherwise owing to, each Company under this Agreement; and

 

  (7) take any other action reasonably deemed necessary by Purchasers or
Purchasers’ Agent in furtherance of any of the foregoing and the exercise of any
of remedies under this Agreement.

10.3 If any Obligor ceases to satisfy the conditions set forth in the Obligor
Letter for such Obligor for continuation of its approved status, Purchasers may,
directly or through Purchasers’ Agent acting on their behalf, in their sole and
absolute discretion, take any or all of the actions described in clauses
(1) through (4) of Section 10.2 with respect to such Obligor and the Purchased
Receivables owing by such Obligor.

 

32



--------------------------------------------------------------------------------

Section 11. Servicing and Management of Purchased Receivables.

11.1 Prior to the occurrence of any Event of Default hereunder, Tech Data (when
acting in such capacity, herein referred to as “Servicer”) shall act as
“Servicer” hereunder and shall service the Purchased Receivables purchased by
Purchasers hereunder. The servicing of such Purchased Receivables shall include,
but not be limited to: (1) managing the collection of the Purchased Receivables
and undertaking all action or all legal or other proceedings to enforce payment,
(2) taking all actions necessary to request or demand that the Obligors pay
Purchased Receivables if such Purchased Receivables are due and payable; and
(3) administering, servicing and managing the collection and servicing of the
Purchased Receivables (including the identification and application of payments
received or collected by Servicer in respect of particular Receivables) in the
ordinary course of business with at least the same standard of care and
procedures as Tech Data uses in the servicing and management of Receivables
owned by Tech Data.

 

  (1) The Servicer shall implement and comply in all respects with the Credit
and Collection Policies and Procedures and shall perform all obligations
described herein, including without limitation, those obligations described in
Section 4.3 and Section 5.2 hereof.

 

  (2) The Servicer shall administer, service and manage the collection and
servicing of the Purchased Receivables in the ordinary course of its business in
compliance with all applicable laws, rules and regulations.

 

  (3) The Servicer shall arrange to have all payments from each Obligor sent by
separate ACH entry directly to the Purchasers Deposit Account and shall not
permit any payments other than payments on Purchased Receivables or other
Receivables in which Purchasers have a security interest, to be included in any
such ACH entry or to be deposited into the Purchasers Deposit Account.

 

  (4) Tech Data shall be responsible for all of the fees, costs and expenses
incurred in connection with the management and collection of the Purchased
Receivables, including, without limitation, the costs for litigation to resolve
Commercial Disputes, but shall not be responsible for such fees, costs, or
expenses where non-payment of Purchased Receivables is due solely to Financial
Inability to Pay. Tech Data shall obtain or cause to be obtained all licenses,
permits and regulatory approvals necessary to collect the Purchased Receivables
and otherwise comply with all applicable laws, rules and regulations.

 

  (5)

The Servicer agrees that, except as historically applied in the normal,
customary and ordinary course of its business with respect to the collection

 

33



--------------------------------------------------------------------------------

 

of its own Receivables (and which standard of practice shall at least constitute
the average level of collection practices of its industry), it will not adjust,
settle, or compromise the amount due under any Purchased Receivables purchased
by Purchasers pursuant to this Agreement without the prior written consent of
Purchasers’ Agent and Purchasers.

 

  (6) Upon request by Purchasers’ Agent, on behalf of any Purchaser, Servicer
shall provide information identifying the particular Purchased Receivables to
which amounts collected in respect of the Purchased Receivables and other
Purchased Assets are attributable.

11.2 In partial consideration for its performance of its duties as Servicer,
Purchasers and Purchasers’ Agent shall assign to Tech Data, and Tech Data shall
be entitled to receive and retain, all amounts from time to time paid by the
bank where the Purchasers Deposit Account is maintained as interest or other
investment return on the funds from time to time held in the Purchasers Deposit
Account. Tech Data agrees that it will report all such amounts as its income and
be responsible for paying all income and other taxes in respect thereof. Amounts
shall be payable monthly to Tech Data upon receipt and review by Purchasers’
Agent and Tech Data of the applicable periodic statements for the Purchasers
Deposit Account following the actual crediting of such amounts to the Purchasers
Deposit Account.

11.3 Upon (i) thirty (30) days prior notice, or (ii) immediately upon the
occurrence of any Event of Default described in Section 8.1, Purchasers or
Purchasers’ Agent, acting on their behalf, may replace Tech Data (or any
successor Servicer) as the Servicer. If the Servicer intends to make any change
to the Credit and Collection Policies and Procedures, the Servicer shall notify
Purchasers and Purchasers’ Agent in writing giving details and an explanation of
such proposed change, and unless Purchasers or Purchasers’ Agent object within
ten (10) days of receipt of such written notice, such change shall be deemed
approved by Purchasers and Purchasers’ Agent. If any Purchaser objects to such
proposed change and Tech Data does not agree to not make such change, then
Purchasers may immediately replace Tech Data (or any successor Servicer) as
Servicer. Such replacement shall not alter, modify, limit or reduce any
Company’s other responsibilities hereunder.

Section 12. Termination.

12.1 This Agreement shall continue in effect for a term of 364 days from the
date of this Agreement, unless terminated earlier as provided in Section 12.2,
and shall automatically renew for one or more additional consecutive 364-day
terms thereafter (each a “Renewal Term”, but in each case subject to termination
as provided in Section 12.2), unless any of Tech Data or either Purchaser or
Purchasers’ Agent notifies the other parties hereto in writing on or before
sixty (60) days before the expiration of the then-current term that such party
elects not to renew this Agreement.

12.2 This Agreement may be terminated (a) upon the expiration of the Initial
Restatement Term or a Renewal Term as set forth in Section 12.1 above; (b) by
mutual written agreement of the parties at any time; (c) immediately upon
written notice by any Purchaser or

 

34



--------------------------------------------------------------------------------

Purchasers’ Agent following the occurrence of an Event of Default;
(d) immediately upon written notice by any Purchaser or by Purchasers’ Agent or
any Company if it shall become unlawful for any of them to perform or comply
with any one or more of their respective obligations hereunder; (e) immediately
upon written notice by any Purchaser or by Purchasers’ Agent in the event of a
sale, reorganization or merger, substantial asset sale or transfer by any
Company, unless the affected Company (including the surviving company in any
merger) shall meet each of the requirements for an “additional Company” under
Section 16 hereof, (f) immediately upon any Change of Control, unless each
Purchaser and Purchasers’ Agent have given its prior written consent thereto for
purposes of this Agreement, (g) immediately upon written notice by Tech Data if
any Purchaser fails to purchase its pro rata share of any Eligible Receivables
contrary to the requirements of this Agreement, or (h) by any Company, any
Purchaser or Purchasers’ Agent at any time and for any reason (and whether or
not any Default or Event of Default shall then exist), by any such party giving
not less than 60 days prior written notice of such termination to the other
parties hereto. The parties shall cooperate, in good faith, and use their
reasonable commercial efforts to minimize any adverse effects of the termination
of this Agreement.

12.3 Any termination of this Agreement pursuant to Section 12.2 or otherwise
shall not be effective with respect to outstanding Purchased Receivables and
other Purchased Assets and all related obligations and liabilities of the
parties hereto with respect to such outstanding Purchased Receivables and other
Purchased Assets. The parties shall continue to follow the procedures set forth
in this Agreement with respect to all such Purchased Receivables and other
Purchased Assets, until such time as the Receivables Balance equals zero,
notwithstanding the cessation of purchases of Receivables hereunder.
Notwithstanding the foregoing, if at any time any payments made by or on behalf
of any Company hereunder are rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Company, or otherwise,
all obligations hereunder with respect to such payments shall be reinstated as
though such payment had been due but not made at such time.

12.4 Upon written request from any Company, termination of this Agreement, and
final payment of all amounts due to Purchasers and Purchasers’ Agent from all
Obligors and each Company, each Purchaser and Purchasers’ Agent will (i) release
its UCC financing statements with respect to its ownership interest and
precautionary security interest in the Purchased Receivables and with respect to
its security interest in any other Receivables, (ii) terminate any Control
Agreement to which it is a party with respect to any Purchasers Deposit Account
or Purchasers Proceeds Investment Account into which proceeds of Receivables
have been deposited or are held, and (iii) return to Tech Data, for the account
of Tech Data and each other Company, or will deliver to any other Person
entitled thereto, any proceeds of any Receivables, other than Purchased
Receivables, in its possession.

Section 13. Confidentiality. In performing its obligations pursuant to this
Agreement, each party may receive from the other or have access to certain
Confidential Information. All parties agree that they will reveal such
Confidential Information only to those of their directors, officers, or
employees (and the directors, officers or employees of any of their Affiliates)
with a need to know or who are engaged in the development or maintenance of the
program under this Agreement. Each party agrees not to disclose Confidential
Information to any third party, except as may be necessary for that party to
perform its obligations pursuant to this Agreement,

 

35



--------------------------------------------------------------------------------

including but not limited to disclosure of Confidential Information to such
party’s legal counsel, accountants, and financial advisors and except to any
credit rating agency on a confidential basis or as may be agreed to by the
parties or as required by law or compelled by judicial process. If any party
should disclose Confidential Information to a third party, such disclosing party
shall cause said third party to agree to the confidentiality provisions set
forth in this Section 13, unless, after the giving of reasonable prior written
notice, as otherwise required or compelled by law, court order or judicial
process. This Section 13 shall survive the termination of this Agreement for a
period of three (3) years.

Section 14. Company Guaranty. In consideration of the benefit, directly and
indirectly, to each Company hereunder, each Company hereby guaranties to each
Purchaser and Purchasers’ Agent the full and timely payment of, and shall be
jointly and severally liable for, the obligations of each other Company
hereunder, whether or not it, or one of the other Companies, is the originator
of a given Receivable with respect to which such obligations have arisen, and
shall include without limitation, interest accruing or that would have accrued
thereon after the filing of a petition in bankruptcy or other insolvency
proceeding. The obligations of each Company under its respective Company
Guaranty in this Section 14 shall be unconditional and absolute, enforceable
against each such Company to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of this Agreement,
and without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by, and each Company hereby consents to, the
taking, or failure to take, of each of the following actions by any Purchaser or
Purchasers’ Agent; and waives notice of any thereof: (i) acceptance of its
guaranty obligations with respect to obligations of the other Companies
hereunder, (ii) any purchase of any Receivables under this Agreement,
(iii) demand for payment, waiver of any default or any other term or condition
of this Company Guaranty or this Agreement, any extension, acceptance of payment
or partial payment, renewal, settlement, or compromise, (iv) any amendment,
modification or supplement to this Agreement or any document or agreement
related to this Agreement, the Purchased Receivables, the Transactions, or any
document or agreement relating thereto; (v) release of any Company or any
Guarantor, release of any security, nonperfection or invalidity of any direct or
indirect security for any obligation guarantied hereunder, (vi) the invalidity
or unenforceability relating to any obligation of any other Company guarantied
hereunder, and (vii) any other waiver, consent or other action or inaction or
circumstance which might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Company’s obligations hereunder. If at any
time any payment on the obligations guarantied hereby is rescinded or must be
otherwise restored or returned upon the insolvency or bankruptcy of a Company,
each other Company’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. Each
Company represents that it is familiar with the financial condition of each of
the other Companies and covenants that it will keep itself so informed. Each
Company hereby agrees that it will not enforce any right of contribution or
subrogation against any other Company until all obligations of all of the
Companies hereunder are fully satisfied and paid in full. Each Company hereby
consents to the addition of any other Company pursuant to the terms of
Section 15 hereof from time to time and consents to the removal of any Obligors
pursuant to the terms of Section 16 hereof from time to time. Notwithstanding
any provision of this Company Guaranty to the contrary, it is intended that this
Company Guaranty not constitute a “fraudulent conveyance”

 

36



--------------------------------------------------------------------------------

under any applicable insolvency laws and it shall be valid and enforceable only
to the maximum extent that would not cause this Company Guaranty, or any Lien
securing this Company Guaranty, to constitute a “fraudulent conveyance” and this
Company Guaranty shall automatically be deemed to have been amended with respect
to each affected Company accordingly at all relevant times.

Section 15. Additional Companies. From time to time Tech Data may request that
an additional subsidiary be permitted to become a Company hereunder and such
subsidiary shall become a Company hereunder upon satisfaction of each of the
following conditions: (i) such subsidiary shall (a) be a wholly-owned subsidiary
of Tech Data and shall be engaged only in the business in which Tech Data is
engaged as of the date hereof, (b) be organized under the laws of a state of the
United States of America, (c) be in good standing in the state of its formation
and in each other jurisdiction in which it is required to be qualified to do
business, (d) be the owner of each of its Receivables, free and clear of all
liens and encumbrances of any nature whatsoever, (e) be solvent, (f) not be
subject to any material Actions, (g) be in compliance with all laws, (h) have
the power and authority to enter into this Agreement and perform its obligations
hereunder without restriction and without any conflict with any agreement or law
applicable to it, (i) be in compliance with each of its material agreements both
before and after becoming a Company hereunder, and (j) provide each Purchaser
and Purchasers’ Agent with its most recent financial statements and have had no
material adverse change in its financial condition, operations, business,
prospects or properties since the date of such statements; (ii) such subsidiary
shall certify each of the foregoing items (a) through (j) to each Purchaser and
Purchasers’ Agent and shall provide such information and copies of documents as
any Purchaser or Purchasers’ Agent shall require in connection with each of the
foregoing; (iii) such subsidiary shall duly authorize, execute and deliver a
Supplement and shall duly authorize, execute and deliver such other documents,
agreements, certificates and opinions as to organizational matters, authority,
enforceability, and true sale as any Purchaser or Purchasers’ Agent shall
require; and (iv) each of the other conditions set forth in Section 6.1 shall
have been met to the satisfaction of each Purchaser and Purchasers’ Agent. Upon
execution and delivery of such items, including such Supplement, such subsidiary
shall become a Company hereunder with the same force and effect as if originally
named as a Company herein. The execution and delivery of any Supplement adding
an additional Company as a party to this Agreement and the acceptance thereof by
Purchasers and Purchasers’ Agent shall not require the consent of any other
Company hereunder whether or not such additional Company meets each of the
foregoing requirements. The rights and obligations of each Company hereunder
shall remain in full force and effect notwithstanding the addition of any new
Company as a party to this Agreement, and each Company, together with each such
additional Company shall be and remain jointly and severally liable hereunder
for the obligations of all Companies.

Section 16. Removed Obligors. Any Obligor hereunder may be removed as an Obligor
hereunder with respect to a given Company by letter agreement in the form of
Exhibit B (“Removal Letter”) and, upon the satisfaction of each of the following
conditions, shall become a “Removed Obligor” hereunder: (i) Purchasers and
Purchasers’ Agent shall have received a duly authorized and executed Removal
Letter from each Company requesting that such Obligor be removed as an Obligor
hereunder with respect to such Company, (ii) all Purchased Receivables on which
such Obligor is the account debtor and which were purchased from such Company

 

37



--------------------------------------------------------------------------------

shall have been repaid in full, and (iii) no Default or Event of Default
hereunder nor any Default or Event of Default under, and as defined in, the
Credit Agreement shall have occurred and be continuing. Each Purchaser and
Purchasers’ Agent agrees to (i) release any ongoing interest hereunder in other
Receivables owing by a Removed Obligor, and (ii) release or reassign to the
respective Company any Guaranty (or the applicable rights and interests
thereunder) in respect of the Receivables of such Removed Obligor.

Section 17. Taxes and Other Claims.

17.1 Payments Free of Taxes and Other Claims. Any and all payments by or on
account of any obligation of any Company hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff, and
without limiting the foregoing, shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes (including any Other Taxes),
provided that if any Company should be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable hereunder shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Purchasers’ Agent or any Purchaser, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Company shall make such deductions,
and (iii) the applicable Company shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

17.2 Payment of Other Taxes by the Companies. Without limiting the provisions of
Section 17.1 above, each Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

17.3 Indemnification by Tech Data. Tech Data shall indemnify the Purchasers’
Agent and each Purchaser within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes for Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Purchasers’ Agent or such Purchaser, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes are
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to Tech
Data by Purchasers’ Agent or any Purchaser (with a copy to Purchasers’ Agent),
shall be conclusive absent manifest error.

17.4 Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Company to a Governmental Authority,
Tech Data shall deliver to the Purchasers’ Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment, or other evidence of such payment
reasonable satisfactory to Purchasers’ Agent.

17.5 Status of Purchasers. Any Foreign Purchaser that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Company is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to

 

38



--------------------------------------------------------------------------------

payments hereunder, shall deliver to Tech Data (with a copy to Purchasers’
Agent), at the time or times prescribed by applicable law or reasonably
requested by Tech Data or Purchasers’ Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payment
to be made without withholding or at a reduced rate of withholding. In addition,
any Purchaser, if requested by Tech Data or Purchasers’ Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
Tech Data or Purchasers’ Agent as will enable Tech Data or Purchasers’ Agent to
determine whether or not such Purchaser is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Company
is resident for tax purposes in the United States, any Foreign Purchaser shall
deliver to Tech Data and Purchasers’ Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Purchaser becomes a party under this Agreement (and from time to time thereafter
upon request of Tech Data or Purchasers’ Agent, but only if such Foreign
Purchaser is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(ii) duly completed copies of IRS Form W-8ECI, or

(iii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Tech Data and Purchasers’ Agent to determine the
withholding or deduction required to be made.

17.6 Treatment of Certain Refunds. If Purchasers’ Agent or any Purchaser
determines that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by Tech Data or with respect to which Tech Data has paid
additional amounts pursuant to this Section, it shall pay to Tech Data an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by Tech Data under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Purchasers’ Agent or such Purchaser, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Tech Data, upon the request of
Purchasers’ Agent or such Purchaser, agrees to repay the amount paid over to
Tech Data (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Purchasers’ Agent or such Purchaser in the event
Purchasers’ Agent or such Purchaser is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require
Purchasers’ Agent or any Purchaser to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Tech Data
or any other Person.

Without limiting the obligations of the Purchasers set forth above regarding
delivery of certain forms and documents to establish such Purchasers’ status for
United States withholding tax purposes, each Purchaser agrees promptly to
deliver to Purchasers’ Agent or Tech Data, as

 

39



--------------------------------------------------------------------------------

Purchasers’ Agent or Tech Data shall reasonably request, on or prior to the
Restatement Date and in a timely fashion thereafter, such other documents and
forms required by any relevant taxing authorities under the laws of any other
jurisdiction, duly completed and executed by such Purchaser as are required
under such laws to confirm such Purchaser’s entitlement to any available
exemption from, or reduction of applicable withholding taxes in respect of all
payments to be made to such Purchaser outside of the United States by any
Company pursuant to this Agreement or otherwise to establish such Purchaser’s
status for withholding tax purposes in such of a jurisdiction. Each Purchaser
shall promptly (i) notify Purchasers’ Agent of any change in circumstances that
would modify or render invalid any such claimed exemption or reduction, and
(ii) take such steps as shall not be materially disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary to avoid any requirement
of applicable laws of any such jurisdiction that any Company make any deduction
or withholding for taxes from amounts payable to such Purchaser. Additionally,
each Company shall promptly deliver to Purchasers’ Agent or any Purchaser, as
Purchasers’ Agent or such Purchaser shall reasonably request, on or prior to the
Restatement Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the laws of any jurisdiction,
duly completed and executed by the applicable Company as are required to be
furnished by such Purchaser or Purchasers’ Agent under such laws in connection
with any payment by Purchasers’ Agent or any Purchaser or Taxes or Other Taxes,
or otherwise in connection with this Agreement, with respect to such
jurisdiction.

Section 18. Sale of Interest in Receivables on Restatement Date.

On the Restatement Date, SunTrust shall sell, assign and transfer to BNP, and
BNP shall purchase and accept from SunTrust, a fifty percent (50%) undivided
interest in all of SunTrust’s rights, title and interest in and to all
then-outstanding Receivables previously purchased by SunTrust from a Company
pursuant to the Existing Agreement. Such sale, transfer and assignment is being
made by SunTrust absolutely and without reservation by SunTrust of any ownership
or other rights or interests, and shall include, without limitation, a fifty
percent (50%) undivided interest in all Invoices and related Purchased Assets
evidencing or otherwise relating to such Receivables. Such sale, transfer and
assignment by SunTrust is made without recourse against SunTrust and without any
representation or warranty by SunTrust with respect to such Receivables,
Invoices, and other Purchased Assets, except that such sale, transfer and
assignment is being made free and clear of any Liens or claims against such
Receivables, Invoices or other Purchased Assets arising from the actions of
SunTrust. All parties to this Agreement acknowledge and agree that, after giving
effect to such sale, transfer and assignment from SunTrust to BNP on the
Restatement Date pursuant to this Section 18, BNP shall hold and possess all
rights, interests and claims with respect to its fifty percent (50%) undivided
interest in such Receivables, Invoices and related Purchased Assets to the same
extent and with the same effect, as if BNP had purchased such Receivables,
Invoices and related Purchased Assets directly from the applicable Companies as
provided under the terms of this Agreement. For purposes of this Section 18,
Tech Data and any other applicable Companies hereby represent and warrant that
all such Receivables, together with the related Invoices and Related Purchased
Assets, being sold, transferred and assigned to BNP pursuant to this Section 18
are Eligible Receivables as of the Restatement Date.

 

40



--------------------------------------------------------------------------------

Section 19. Purchasers’ Agent.

19.1 Appointment and Authority. Each Purchaser hereby irrevocably appoints
SunTrust to act on its behalf as Purchasers’ Agent hereunder and authorizes
Purchasers’ Agent to take such actions on its behalf and to exercise such powers
as are delegated to Purchasers’ Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section 19 are solely for the benefit of Purchasers’ Agent and the Purchasers,
and neither Tech Data nor any other Company shall have any rights as a
third-party beneficiary of any of such provisions.

19.2 Rights as a Purchaser. The Person serving as Purchasers’ Agent hereunder
shall have the same rights and powers in its capacity as a Purchaser as any
other Purchaser and may exercise the same as though it were not Purchasers’
Agent and the term “Purchaser” or “Purchasers” unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Purchasers’ Agent hereunder in its individual capacity. Such Person and its
affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for, and generally engage in any business with
Tech Data or any other Company or other affiliate thereof as if such Person were
not Purchasers’ Agent hereunder and without any duty to account therefor to
Purchasers.

19.3 Exculpatory Provisions. Purchasers’ Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, Purchasers’ Agent:

(i) shall not be subject to any fiduciary or other implied duties to any Company
or any Purchaser or any other Person, regardless of whether a Default or Event
of Default has occurred or is continuing;

(ii) shall not have any duty to take any discretionary action or exercising
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Purchasers’ Agent is required to exercise as directed
in writing by all Purchasers, provided that Purchasers’ Agent shall not be
required to take any action that, in its opinion, or the opinion of its counsel,
may expose Purchasers’ Agent to liability or that is contrary to this Agreement
or applicable law; and

(iii) shall not, except as expressly set forth herein, have any duty to disclose
and shall not be liable for the failure to disclose, any information relating to
Tech Data or any other Company or any affiliate thereof, or any Obligor or
Guarantor or any affiliate thereof, that is communicated to or obtained by the
Person serving as Purchasers’ Agent or any of its affiliates in any capacity.

Purchasers’ Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Purchasers, or (ii) in the absence of
its own gross negligence or willful misconduct. Purchasers’ Agent shall not be
deemed to have knowledge of any Default or Event of Default, unless and until
notice describing such Default or Event of Default specifically as such is given
to Purchasers’ Agent by Tech Data or any Purchaser.

 

41



--------------------------------------------------------------------------------

Purchasers’ Agent shall not be responsible for or have any duty to ascertain or
inquire into: (i) the accuracy or completeness of any statement, warranty or
representation made in or in connection with this Agreement, (ii) the accuracy
or completeness of the contents of, or other information set forth in or
submitted with, any certificate, report or other document or information
delivered or submitted hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuiness of this
Agreement or any other agreement, instrument or document contemplated hereby, or
(v) the satisfaction of any condition set forth in this Agreement, other than to
confirm receipt of items expressly required to be delivered to Purchasers’
Agent.

19.4 Reliance by Purchasers’ Agent. Purchasers’ Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Purchasers’ Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition rendered in connection
with the purchase of any Receivables that by its terms must be fulfilled to the
satisfaction of Purchasers’ Agent or any Purchaser, Purchasers’ Agent may
presume that such condition is satisfactory to Purchasers unless Purchasers’
Agent shall have received notice to the contrary from Purchasers prior to the
purchase of such Receivables. Purchasers’ Agent may consult with legal counsel
(who may be counsel for Tech Data or any other Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

19.5 Delegation of Duties. Purchasers’ Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by Purchasers’ Agent. Purchasers’ Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective affiliates. The exculpatory provisions of
this Section 19 shall apply to each such sub-agent and to the affiliates of
Purchasers’ Agent and each such sub-agent, and shall apply to their respective
activities in connection with the transactions contemplated by this Agreement.

19.6 Non-Reliance on Purchasers’ Agent and Other Purchasers. Each Purchaser
acknowledges that it has, independently and without reliance upon Purchasers’
Agent or any other Purchaser or any of their affiliates, and based on such
documents and information as it has deemed appropriate, made its own inquiry and
analysis with respect to such documents and information, and its own decision to
enter into this Agreement and to consummate the transactions contemplated
hereby. Each Purchaser also acknowledges that it will, independently and without
reliance on Purchasers’ Agent or any other Purchaser or any of their affiliates,
and based on its own inquiry and analysis with respect to such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking actions under or based on this Agreement
or any related agreement or any other document or information furnished
hereunder.

 

42



--------------------------------------------------------------------------------

19.7 Actions by Purchasers’ Agent. In the case of the pendency of any proceeding
under any bankruptcy, reorganization, or other insolvency, or other judicial
proceeding relative to Tech Data or any other Company or Obligor, or any action
to collect or enforce any Receivables or related Purchased Assets, Purchasers’
Agent (i) shall be entitled and empowered to collect and receive any monies or
other property payable or deliverable on any claims of Purchasers or Purchasers’
Agent arising under this Agreement or any related document or instrument, and
distribute the same to Purchasers, (ii) to file and prove a claim for any
amounts due and unpaid under this Agreement or otherwise in respect of the
Receivables, and to file such other documents as may be necessary or advisable
in order to have the claims of Purchasers and Purchasers’ Agent (including any
claim for reasonable compensation, expenses, disbursements, and advances of
Purchasers and Purchasers’ Agent) allowed in such proceeding, and any custodian,
receiver, assignee, trustee, or other similar official in any such proceeding is
hereby authorized by each Purchaser to make such payments to Purchasers’ Agent
and, in the event Purchasers’ Agent shall consent to the making of such payments
directly to Purchasers, to pay Purchasers’ Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Purchasers’
Agent and its agents and counsel, and any other amounts due Purchasers’ Agent
under this Agreement.

19.8 Application of Payments and Other Collections. Purchasers’ Agent shall make
available to Purchasers all payments and other collections received with respect
to Purchased Receivables and other Purchased Assets against such Purchased
Receivables in accordance with the information furnished by Servicer to
Purchasers’ Agent, or which is otherwise available to Purchasers’ Agent, as to
the particular Purchased Receivables to which such payments and collections are
attributable. If as a result of any default by Servicer of its obligations under
this Agreement, or any proceeding of the type described in Section 10.1(3) being
initiated by or against any Company or Servicer, or for any other reason such
information is not available to Purchasers’ Agent, then any such payments or
other collections that cannot be so identified and applied as being attributable
to particular Purchased Receivables or other Purchased Assets shall be paid to
Purchasers in accordance with their respective Pro Rata Interests at such time
for application by Purchasers to amounts outstanding with respect to the
interests in the Purchased Receivables held by them in such order as Purchasers
shall determine.

19.9 Indemnification. Each Purchaser agrees to indemnify Purchasers’ Agent in
its capacity as such (to the extent not reimbursed by Tech Data or any other
Company and without limiting the obligation of Tech Data and each other Company
to do so), ratably in accordance with their respective pro rata shares of the
Receivables in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the termination of
this Agreement) be imposed on, incurred by or asserted against Purchasers’ Agent
in any way relating to or arising out of, or referred to herein or the
transactions contemplated hereby, or any action taken or omitted by Purchasers’
Agent under or in connection with any of the foregoing; provided that no
Purchaser shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from Purchasers’ Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive payment of all amounts due under this Agreement and the termination
hereof.

 

43



--------------------------------------------------------------------------------

Section 20. Miscellaneous.

20.1 Each Company will execute whenever requested by any Purchaser or
Purchasers’ Agent all documents and take such actions as such Purchaser or
Purchasers’ Agent may reasonably require to vest full legal title to the
undivided interests in the Purchased Receivables and other Purchased Assets in
such Purchaser or Purchasers’ Agent, including, without limitation, the filing
of any UCC financing statements and a written assignment of any Guaranty. On and
after each Purchase Date, each Company shall take such other actions as shall be
necessary, or reasonably requested by any Purchaser or Purchasers’ Agent, to
confirm and assure the rights and obligations provided for in this Agreement and
render effective the consummation of the Transactions.

20.2 Except with respect to the payment of the Purchase Price as provided in
Section 3.2, the sole liability of Purchasers and Purchasers’ Agent for a
non-monetary default hereunder shall be limited to correction (to the extent
reasonably correctable) of such actions, errors or omissions within the
applicable cure period as provided in this Agreement. No party shall have any
liability to any other party hereunder for indirect, punitive, consequential or
incidental damages of any kind or nature, including, without limitation, loss of
profits or damage to or loss of use of any property, any interruption or loss of
service or any loss of business, howsoever caused.

20.3 This Agreement, together with exhibits, schedules and documents
incorporated by reference in this Agreement, constitutes the entire agreement
between the parties in connection with the purchase and sale of the Purchased
Receivables, and supersedes all prior agreements, negotiations and
communications on such subject matter, whether written or oral.

20.4 The Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
captions in this Agreement are for convenient reference only and are not
intended as a summary of such Sections or subparts, and shall not be considered
a part of this Agreement and shall not affect, limit or modify the construction
or interpretation of the contents of this Agreement. All of the obligations and
responsibilities of the parties as set forth in this Agreement that accrue or
arise on or before the termination of this Agreement pursuant to Section 12
shall survive termination, together with all obligations and responsibilities
pursuant to Sections 9, 13, 14, 17, and 19 hereof, and as otherwise provided in
Section 12.

20.5 Neither Tech Data nor any other Company may assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Purchaser and Purchasers’ Agent. No Purchaser may assign or
otherwise transfer any of its rights or obligations under this Agreement, except
with the prior written consent of Purchasers’ Agent and Tech Data (which consent
shall not be unreasonably withheld or delayed, but no such consent from Tech
Data shall be required in connection with any such assignment or transfer made
at the time any Default or Event of Default has occurred and is continuing under
this Agreement or

 

44



--------------------------------------------------------------------------------

made by a Purchaser to its subsidiary or other Affiliate), and any such
assignment or transfer by any Purchaser shall be made with respect to all of
such Purchaser’s rights and obligations under this Agreement and not in part.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

20.6 If any provision or portion of this Agreement is held to be invalid,
illegal, void or unenforceable by reason of any rule or law, administrative
order, judicial decision, public policy, or otherwise, all other provisions of
this Agreement shall nevertheless remain valid and in full force and in effect,
and this Agreement shall be construed as if such invalid provision was never
part of this Agreement.

20.7 The Agreement and all rights and obligations hereunder, including, without
limitation, matters of construction, validity and performance, shall be governed
by and construed and interpreted in accordance with applicable federal law and
the internal laws of the State of New York without regard to its principles of
conflict of laws. It is expressly understood that changes in the performance of
any party’s obligations under this Agreement necessitated by a change in
interpretation of any applicable federal or state statute or regulation will not
constitute a breach of this Agreement. Each Purchaser, Purchasers’ Agent, and
each Company hereby irrevocably submit to the non-exclusive jurisdiction of the
state and federal courts located in New York, New York in respect of the
interpretation and enforcement of the provisions of this Agreement.

20.8 TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PURCHASER, PURCHASERS’
AGENT, AND EACH COMPANY HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY ON ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION OR COUNTERCLAIM ARISING UNDER OR IN ANY WAY
RELATED TO THIS AGREEMENT, AND UNDER ANY THEORY OF LAW OR EQUITY, WHETHER NOW
EXISTING OR HEREAFTER ARISING.

20.9 No amendment, modification or discharge of this Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the amendment, modification,
discharge or waiver is sought. No delay by any party hereto in exercising any of
its rights hereunder or partial or single exercise of such rights, shall operate
as a waiver of that or any other right. The exercise of one or more of any
party’s rights hereunder shall not be a waiver of, nor preclude the exercise of,
any rights or remedies available to such party under this Agreement, in law or
equity, or otherwise. Any waiver by any party of any breach or default of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach or default of any such provision, or a waiver of any right
or rights under this Agreement.

20.10 Whenever notice or demand under the Agreement is given to or made upon any
party by any other party, such notice or demand shall be given in writing, by
courier, fax, or similar method, and such notice or demand shall be deemed to
have been given when the fax, writing, or other form of notice or demand is
either personally delivered to the party or delivered

 

45



--------------------------------------------------------------------------------

to the address set forth below. Any party may give notice of a change of address
to which notices under this Agreement are to be sent by giving written notice
thereof in the manner provided in this Section 20.10. Notwithstanding the
foregoing, notice of intent to terminate the Agreement and notice of default
shall be sent by certified mail, return receipt requested, by hand delivery, or
by an overnight courier.

 

If to SunTrust

or Purchasers’

Agent:

  

SunTrust Bank

Mail Code GA-Atlanta-0128

303 Peachtree Street NE, 2nd Floor

Atlanta, GA 30308

Attn: Sharon J. Lawrence

Director, Corporate & Investment Banking

If to BNP:   

BNP Paribas

New York Branch

787 Seventh Avenue, 3rd Floor

New York, NY 10019

Attn: Suresh Subramanian

Managing Director, Global Trade Services

If to any Company:   

Tech Data Corporation

5350 Tech Data Drive

Clearwater, FL 33760

Attn: Charles V. Dannewitz,

Senior Vice President, Tax and Treasurer

20.11 This Agreement may be executed in any number of separate counterparts,
each of which taken together shall constitute an original and shall constitute
one and the same Agreement, but it shall not be necessary to produce or account
for more than one such counterpart. The signatures of duly authorized
representatives of the parties executed on behalf of the parties hereto
transmitted by facsimile shall constitute original signatures of the parties for
all purposes. The warranties and representations of each Company and each
Company’s obligations with respect to Commercial Disputes, to repurchase any
Repurchase Receivables, to pay any other amount owed to any Purchaser or
Purchasers’ Agent, to indemnify each Purchaser and Purchasers’ Agent, and to
remit any amounts due to Purchasers and Purchasers’ Agent hereunder shall
survive the termination of this Agreement.

20.12 Nothing expressed or implied in this Agreement is intended nor shall be
construed to confer upon or give any person other than the parties hereto or
their permitted successors or assigns any rights or remedies under or by reason
of this Agreement.

20.13 Nothing in this Agreement shall be deemed to create a partnership or joint
venture between any Purchaser or Purchasers’ Agent and any of the Companies.
Except as expressly set forth herein, none of the Companies, on the one hand,
nor any Purchaser or Purchasers’ Agent, on the other hand, shall have any
authority to bind or commit the other.

 

46



--------------------------------------------------------------------------------

20.14 Each of the Companies (other than Tech Data) acknowledges and agrees that
it has appointed and authorized Tech Data to act as its agent and otherwise to
act on its behalf with respect to all matters hereunder, including all actions
to be taken by it under this Agreement, including payments to be made or
received by it and notices or information to be furnished by it and Tech Data
accepts such appointment. Each such Company hereby consents to and ratifies all
such actions that may at any time be taken by Tech Data pursuant to the
foregoing appointment and authorization. Whenever any provision of this
Agreement provides for payments to be made or received, notices to be given or
received, or any other action to be taken under this Agreement, all such
payments, notices and other actions shall be undertaken through Tech Data,
acting on behalf of, and for the benefit of, itself and each of the other
Companies, and each of such other Companies hereby agrees to cooperate with Tech
Data by providing information, payments, or notices, or to otherwise provide
such assistance as is required for Tech Data to comply herewith.

20.15 Each Purchaser and Purchasers’ Agent that is subject to the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), hereby
notifies Tech Data and each other Company that pursuant to the requirements of
such Act, it is required to obtain, verify and record information that
identifies Tech Data and each other Company, which information includes the name
and address of each of Tech Data and such Company and such other information as
will allow such Purchaser or Purchasers’ Agent, as applicable, to identify Tech
Data and each other Company in accordance with such Act.

Section 21. Purchasers Proceeds Investment Accounts.

Any Company may establish a Purchasers Proceeds Investment Account with a
securities intermediary acceptable to Purchasers and Purchasers’ Agent for the
purpose of investing proceeds of Receivables subject to the terms of this
Section 21. The Servicer may transfer funds directly from the Purchasers Deposit
Account to the Purchasers Proceeds Investment Account at any time and from time
to time, subject to the provisions of the Control Agreement with respect to such
Purchasers Deposit Account; provided, however that neither the Servicer nor any
Company shall at any time deliver or permit to be delivered any funds or other
items to any Purchasers Investment Account which are not delivered as a direct
transfer from the Purchasers Deposit Account and which do not constitute
identifiable proceeds of Purchased Receivables or identifiable proceeds of other
Receivables in which Purchasers or Purchasers’ Agent has a security interest.
The funds held in the Purchasers Proceeds Investment Account may not be invested
in any investments which have not been approved in advance in writing by
Purchasers and Purchasers’ Agent. All dividends, interest income and other
investment return on the funds from time to time held in the Purchasers Proceeds
Investment Account shall be and are hereby assigned by Purchasers and
Purchasers’ Agent to the Servicer and shall be paid to the Servicer as
additional consideration for its performance of its duties as Servicer. Servicer
agrees that it will report all such amounts as its income and be responsible for
paying all income and other taxes in respect thereof and shall reimburse
Purchasers and Purchasers’ Agent for any losses occurring with respect to such
investments to the extent such losses result in a reduction in principal or
other original investment amounts. Amounts shall be payable to the Servicer from
time to time upon receipt and review by Purchasers’ Agent and the Servicer of
the applicable periodic statements for the Purchasers Proceeds Investment
Account following the actual crediting of such amounts to the Purchasers
Proceeds Investment Account.

 

47



--------------------------------------------------------------------------------

Section 22. Amendment and Restatement.

This Agreement is an amendment and restatement of the Existing Agreement as in
effect immediately prior to the Restatement Date and is not being entered into
by the parties as a novation thereof. All rights and obligations of the parties
shall continue in effect under the Existing Agreement on and after the date
hereof, except as otherwise expressly set forth herein. Without limiting the
foregoing, no Default or Event of Default existing under the Existing Agreement
immediately prior to the Restatement Date shall be deemed waived or cured by the
execution and delivery of this Agreement. On the Restatement Date, any and all
amounts outstanding under the Existing Agreement shall continue to be
outstanding under this Agreement, except to the extent such amounts are actually
paid in cash on the Restatement Date. On and after the Restatement Date, all
amounts to be paid by Purchasers, and all payments made to or for the account of
Purchasers, shall be made in accordance with their respective pro rata shares
thereof. All references to the Existing Agreement in the other agreements and
documents delivered pursuant to the Existing Agreement shall be deemed to refer
to and mean this Agreement, as the same may be further amended, supplemented and
restated from time to time.

[signature page follows]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trade Receivables
Purchase Agreement to be executed as of the day and year first above written.

 

TECH DATA CORPORATION By:  

/s/ Charles V. Dannewitz

Name:   Charles V. Dannewitz Title:   Senior Vice President, Tax and Treasurer



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Purchaser and as Purchasers’ Agent

By:  

/s/ Sharon J. Lawrence

Name:   Sharon J. Lawrence Title:   Director

 

50



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Purchaser

By:  

/s/ Deborah Scholl

Name:   Deborah Scholl Title:   Director By:  

/s/ William Davidson

Name:   William Davidson Title:   Director

 

51



--------------------------------------------------------------------------------

Exhibit A

to Trade Receivables Purchase Agreement

Form of Supplement

SUPPLEMENT NO. [    ] dated as of [                    ] to the Trade
Receivables Purchase Agreement (as the same may have been previously amended,
supplemented or restated, the “Agreement”) dated as of                     ,
2007, among Tech Data Corporation (“Tech Data”) and each of its subsidiaries
parties thereto from time to time (Tech Data and each such subsidiary,
individually, a “Company” and collectively, the “Companies”), SunTrust Bank, a
Georgia banking corporation (“SunTrust”), BNP Paribas, a bank organized under
the laws of France acting through its New York branch (“BNP”, and together with
SunTrust, “Purchasers”), and SunTrust Bank, in its capacity as administrative
agent for Purchasers (in such capacity, “Purchasers Agent”).

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

B. Purchasers, Purchasers’ Agent and Tech Data have entered into the Agreement
in order to set forth the terms and conditions applicable to the purchase by
Purchasers of Eligible Receivables as described in the Agreement. Pursuant to
Section 15 of the Agreement, each subsidiary of Tech Data which is approved by
Purchasers, which provides such documents, certificates and opinions as may be
requested by Purchasers and which otherwise meets the requirements necessary to
become a “Company,” may elect to enter into the Agreement as an additional
Company (the “New Company”) by executing this Supplement.

Accordingly, Purchasers, Purchasers’ Agent and the New Company agree as follows:

1. In accordance with Section 15 of the Agreement, the New Company by its
signature below becomes a Company under the Agreement with the same force and
effect as if originally named therein as a Company, and the New Company hereby
(a) agrees to all the terms and provisions of the Agreement applicable to it as
Company thereunder, including without limitation, the guaranty set forth in
Section 14, and (b) represents and warrants that the representations and
warranties made by each Company thereunder are true and correct with respect to
it on and as of the date hereof. Each reference to a Company in the Agreement
shall be deemed to include the New Company. The Agreement is hereby incorporated
herein by reference. The New Company hereby gives its authorization, and
confirms the authorization contained in the Agreement, to each Purchaser and
Purchasers’ Agent to file such Uniform Commercial Code financing statements as
such Purchaser and Purchasers’ Agent shall determine to be necessary or
appropriate as provided in the Agreement.

2. The new Company represents and warrants to each Purchaser and Purchasers’
Agent that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms. This Supplement may be executed in counterparts
each of which shall constitute an



--------------------------------------------------------------------------------

original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when Purchasers and Purchasers’
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Company and each other Purchaser.
Delivery of an executed signature page to this Supplement by facsimile
transmission, pdf, or other electronic means shall be as effective as delivery
of a manually signed counterpart of this Supplement.

3. Except as expressly supplemented hereby, the Agreement shall remain in full
force and effect.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. In case any one or more of the provisions contained in this Supplement should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Agreement shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

6. All communications and notices hereunder shall be in writing and given as
provided in the Agreement. All communications and notices hereunder to the New
Company shall be given to it in care of Tech Data at the address set forth for
Tech Data in the Agreement.

7. The New Company agrees to reimburse Purchasers and Purchasers’ Agent for
their respective out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for Purchasers
and Purchasers’ Agent.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Company, Purchasers and Purchasers’ Agent have duly
executed this Supplement to the Agreement as of the day and year first above
written.

 

[NAME OF NEW COMPANY] By:  

 

Name:  

 

Title:  

 

SUNTRUST BANK,

as Purchasers’ Agent and a Purchaser

By:  

 

Name:  

 

Title:  

 

BNP PARIBAS, as a Purchaser By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit B

to Trade Receivables Purchase Agreement

Form of Obligor Letter

SunTrust Bank

BNP Paribas

c/o SunTrust Bank, as Purchasers’ Agent

Mail Code GA-Atlanta-1802

303 Peachtree Street NE, 2nd Floor

Atlanta, GA 30308

Attn: Sharon J. Lawrence

 

  Re: Obligors under the Trade Receivables Purchase Agreement dated as of
                    , 2007 among Tech Data Corporation and the affiliates of
Tech Data Corporation party thereto from time to time, SunTrust Bank, BNP
Paribas, and SunTrust Bank, as Purchasers’ Agent (the “Facility Agreement”)

Ladies/Gentlemen:

This letter will evidence our agreement regarding our customer to be named as an
Obligor under the Facility Agreement and certain terms with respect to our
Receivables arising from our sales to such Obligor. All capitalized terms used
herein and not defined herein, shall have the meanings set forth in the Facility
Agreement.

1. The exact legal name of the Obligor is
                                        . It is a corporation/limited liability
company/partnership/other, formed under the laws of the state of
                    .

2. The Applicable Margin with respect to Receivables arising from sales to such
Obligor shall be determined as follows:

 

S&P Rating/Moody’s Rating for such

Obligor (or Guarantor, as applicable)

  Applicable Margin                  

The Applicable Margin shall be determined based on the higher of the S&P Rating
and the Moody’s Rating, provided, however, that for purposes of the foregoing,
(i) if only one of S&P and Moody’s shall have a rating in effect for the Obligor
or Guarantor, the Applicable Margin shall be determined by reference to the
available rating, (ii) if neither S&P nor Moody’s shall have in effect a rating
on the Obligor or Guarantor, the Applicable Margin will be the highest rate set
forth above, (iii) if the ratings established by S&P and Moody’s shall fall
within different



--------------------------------------------------------------------------------

levels, the Applicable Margin shall be based on the higher of the two ratings,
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the day on which such change is first announced
publicly by the rating agency making such change, and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

3. The Obligor (and Guarantor, as applicable) shall satisfy the following
conditions at all times in order to continue its status as an approved Obligor:

 

  a. The Obligor (or Guarantor, as applicable) shall maintain (i) an S&P Rating
of                      or higher, and (ii) a Moody’s Rating of or higher (the
“Obligor Ratings Requirement”).

 

  b. The aggregate amount of Purchased Receivables outstanding at any one time
owing by such Obligor shall not exceed $                    , except as
otherwise agreed in writing by Purchasers in their sole discretion.

[If required by Purchasers:

 

  c. There shall be in effect a Guaranty from                      covering all
Eligible Receivables of the Obligor and satisfying the requirements of the
Facility Agreement.]

If you are in agreement with the foregoing, please sign this letter agreement
and return it to us.

 

Sincerely, TECH DATA CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACCEPTED AND AGREED THIS     

DAY OF                     , 200    :

SUNTRUST BANK,

as Purchasers’ Agent and a Purchaser

By:  

 

Name:   Title:  

BNP PARIBAS,

as a Purchaser

By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C

to Trade Receivables Purchase Agreement

Form of Removal Letter

SunTrust Bank

BNP Paribas

c/o SunTrust Bank, as Purchasers’ Agent

Mail Code GA-Atlanta-1802

303 Peachtree Street NE, 2nd Floor

Atlanta, GA 30308

Attn: Sharon J. Lawrence

 

  Re: Obligors under the Trade Receivables Purchase Agreement dated as of
                    , 2007 among Tech Data Corporation and the affiliates of
Tech Data Corporation party thereto from time to time, SunTrust Bank, BNP
Paribas, and SunTrust Bank, as Purchasers’ Agent (the “Facility Agreement”).

Ladies/Gentlemen:

This letter will evidence our agreement regarding one of our customers which was
named as an Obligor under the Facility Agreement and which we now request that
you remove as an Obligor under the Facility Agreement with respect to the
undersigned Company. All capitalized terms used herein and not defined herein,
shall have the meanings set forth in the Facility Agreement. In connection with
the foregoing request, we hereby represent, warrant, covenant, and certify to
you each of the following:

1. The exact legal name of the Obligor to be removed is
                                        . It is a corporation/limited liability
company/partnership/other, formed under the laws of the state of
                    .

2. All Purchased Receivables sold by us to you with respect to such Obligor have
been paid to you in full. We agree to reimburse you for any amounts which you
may subsequently be required to repay with respect to any payments on such
Purchased Receivables.

3. No Default or Event of Default has occurred and is continuing under the
Facility Agreement, and no Default or Event of Default has occurred and is
continuing under, and as defined in, the Credit Agreement.

4. All conditions described in Section 16 of the Facility Agreement for an
Obligor to become a “Removed Obligor” have been satisfied in full as to such
Obligor.



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this letter agreement
and return it to us.

Sincerely,

 

TECH DATA CORPORATION

or [other Company]

By:  

 

Name:   Title:  

ACKNOWLEDGED AND AGREED TO:

 

SUNTRUST BANK,

as Purchasers’ Agent and a Purchaser

By:  

 

Name:   Title:   BNP PARIBAS, as a Purchaser By:  

 

Name:   Title:   By:  

 

Name:   Title:  